Exhibit 10.1

DATED 6th DAY OF DECEMBER 2011

(1) STC PARTNERS SDN BHD

(the Vendor)

(2) BRIGHTPOINT INTERNATIONAL (MALAYSIA) SDN. BHD.

(formerly known as Prize Effort Sdn. Bhd.)

(the Purchaser)

(3) THE ENTITIES AND PERSONS WHOSE PARTICULARS ARE SET OUT IN SCHEDULE 1

(the Guarantors)

 

 

AGREEMENT FOR THE SALE AND PURCHASE OF ASSETS

 

 

WONG & PARTNERS

Level 21, The Gardens South Tower

Mid Valley City

Lingkaran Syed Putra

59200 Kuala Lumpur

Telephone Number: +603 2298 7888

Facsimile Number: +603 2282 2669

Brightpoint_APA-813415-V3-KULDMS.Doc



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

CLAUSE

  

HEADING

        

PAGE

 

1.

  INTERPRETATION      3   

2.

  SALE OF BUSINESS      11   

3.

  CONSIDERATION      12   

4.

  CONDITIONS      12   

5.

  COMPLETION      15   

6.

  OBLIGATIONS OF THE VENDOR      18   

7.

  STOCKTAKE      20   

8.

  STOCK-IN-TRADE CONSIDERATION AND FIXED ASSETS CONSIDERATION      20   

9.

  EMPLOYEES      22   

10.

  PERIODIC PAYMENTS      24   

11.

  THIRD PARTIES      24   

12.

  POST-COMPLETION MATTERS      25   

13.

  RESTRICTIONS ON THE VENDOR AND GUARANTORS      26   

14.

  REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS      27   

15.

  RESTRICTION ON ANNOUNCEMENTS      29   

16.

  ACCESS TO INFORMATION      30   

17.

  MISCELLANEOUS      30   

18.

  GOVERNING LAW AND JURISDICTION      32    SCHEDULE 1      37    THE GUARANTORS
     37    SCHEDULE 2      39    RELEVANT COMPANIES      39    SCHEDULE 3     
41    PART I      41    THE TENANCY AGREEMENTS      41    PART II      44    THE
FIXED ASSETS      44    PART III(A)      45    THE KEY CUSTOMER CONTRACTS     
45    PART III(B)      45    THE CUSTOMER CONTRACTS      45    PART IV(A)     
45    THE KEY SUPPLIER CONTRACTS      45    PART IV(B)      45    THE SUPPLIER
CONTRACTS      45    PART V      46    TRADE MARKS      46    PART VI      48   
EXCLUDED ASSETS      48    PART VII      49    ALLOCATION OF PURCHASE PRICE     
49    SCHEDULE 4      50    THE EMPLOYEES      50    SCHEDULE 5      52    DEED
OF GUARANTEE      52   



--------------------------------------------------------------------------------

SCHEDULE 6      62    REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS      62   
SCHEDULE 7      73    FORM OF SHAREHOLDERS’ AGREEMENT      73    SCHEDULE 8     
74    EARN-OUT      74    ANNEXURE A      84    ACCOUNTS      84   



--------------------------------------------------------------------------------

THIS AGREEMENT is made on the 6th day of December 2011

AMONGST:

 

(1) STC PARTNERS SDN BHD (Company Number: 889889-U), a private limited company
incorporated under the laws of Malaysia and whose registered office is at 1A,
Blok P/E, Jalan Kaskas Empat, Taman Cheras, 56100 Kuala Lumpur, Malaysia
(“Vendor”);

 

(2) BRIGHTPOINT INTERNATIONAL (MALAYSIA) SDN. BHD. (formerly known as Prize
Effort Sdn. Bhd.) (Company Number: 938070-W), a private limited company
incorporated under the laws of Malaysia and whose registered office is at Level
21, The Gardens South Tower, Mid Valley City, Lingkaran Syed Putra, 59200 Kuala
Lumpur, Malaysia (“Purchaser”); and

 

(3) THE ENTITIES AND PERSONS whose respective names and addresses are set out in
column 1 of Schedule 1 (each a “Guarantor”, and together the “Guarantors”).

WHEREAS:

 

(A) The Relevant Companies (hereinafter defined) carry on the businesses as
described in column 4 of Schedule 2. Simultaneous with the execution of this
Agreement, the Relevant Companies entered into an agreement (“STC APA”) with the
Vendor for the sale and purchase of the assets employed by the Relevant
Companies in carrying on the businesses described in column 4 of Schedule 2.

 

(B) Subject to the completion of the STC APA in accordance with the terms and
conditions thereunder, the Vendor has agreed to sell and the Purchaser has
agreed to purchase the Business (hereinafter defined) upon the terms and
conditions hereinafter set out.

 

(C) The Guarantors have agreed to guarantee the performance of the obligations
of the Vendor and perform such specific obligations as undertaken by any of them
hereunder.

NOW IT IS HEREBY AGREED as follows:

 

1. INTERPRETATION

 

1.01 In this Agreement, unless the context requires otherwise:

 

“Accessories Stock Period”    means the three (3) month period prior to the
Effective Date; “Accounting Date”    means 30 June 2011; “Accounts”    means the
unaudited balance sheets of the Relevant Companies made up as at the Accounting
Date and the unaudited profit and loss accounts of the Relevant Companies for
the twelve (12) month period ended 31 December 2010 and the six (6) month period
ended on the Accounting Date, copies



--------------------------------------------------------------------------------

   of which are annexed hereto as Annexure A and initialed for the purposes of
identification by the parties hereto; “Additional Stock”    means all mobile
telephone handsets and other wireless communications, navigation devices and
related accessories that were ordered by the Vendor or the Relevant Companies
prior to the Effective Date but received by the Vendor on or after the Effective
Date; “Book Debts”    means all book, trade and other debts relating to the
Business owing to the Vendor as at the close of business on the day immediately
prior to the Effective Date and all other amounts owing to the Vendor in respect
of goods or services dispatched or provided on or before the close of business
on the day immediately prior to the Effective Date and all deposits and bills
receivable held by the Vendor as at the close of business on the day immediately
prior to the Effective Date and all rights in relation thereto and the benefit
of all guarantees or other security in respect thereof; “Business”    means the
businesses of the Relevant Companies that are described in column 4 of Schedule
2 which are acquired by the Vendor pursuant to the STC APA, and which the Vendor
has agreed to sell to the Purchaser following the completion of the STC APA and
upon the terms and conditions in this Agreement, including without limitation
the Business Assets; “Business Assets”    means the assets employed in the
Business more particularly set out in Clause 2.02 but excluding the Excluded
Assets; “Business Day”    means a day (excluding Saturday and Sunday) on which
banks are generally open in Kuala Lumpur, Hong Kong and Amsterdam for the
transaction of normal banking business; “Cash Consideration”    means the cash
portion of the purchase price for the Business that shall be payable by the
Purchaser to the Vendor on the Completion Date, which shall be Ringgit Malaysia
Eighteen Million and Nine Hundred Thousand (RM18,900,000) less an amount
equivalent to the Retained Amount, and the Retained Amount payable in accordance
with Clause 5; “Completion”    means the completion of the sale and purchase of
the Business as specified in Clause 5; “Completion Certificate”    means the
certificate setting out the amount and the details of the Stock-in-Trade and the
Fixed Assets,



--------------------------------------------------------------------------------

     which certificate shall be prepared by the Purchaser’s Accountants in
accordance
with the provisions of Clause 7; “Completion Date”    means 3 January 2012 or
such later date as the parties may agree in writing; “Consideration”    means
the consideration for the sale and purchase of the Business being the aggregate
of the Cash Consideration, the Share Consideration, the Stock- in-Trade
Consideration, the Fixed Assets Consideration and the Earn-Out Sum; “Contracts”
   means the Supplier Contracts and the Customer Contracts, and any other
contracts used in the Business; “Current Digi Agreement”    means the Logistics
and Fulfillment Services Agreement dated 1 July 2010 between Mesad Aktif
Resources Sdn. Bhd. and Digi Telecommunications Sdn. Bhd., as amended and
extended and together with all addenda thereto; “Customer Contracts”    means
all contracts entered into between the Relevant Companies (or as may be novated
to the Vendor) and their respective customers, and shall include without
limitation the Key Customer Contracts and those contracts the particulars of
which are set out in Part III(B) of Schedule 3; “Cut-Off Date”    means the date
falling five (5) Business Days prior to the Effective Date; “Deed of Guarantee”
   means the deed pursuant to which the Guarantors shall guarantee the
obligations of the Vendor under this Agreement, which deed shall be in the form
set out in Schedule 5; “Direct Sales License”    shall bear the meaning ascribed
to that term in Clause 4.01(b); “Disclosure Letter”    means the letter of even
date herewith from the Vendor to the Purchaser in the approved terms; “Earn-Out
Sum”    means the amounts that are payable to the Vendor based on the
performance of the Business following Completion, and such amounts shall be
determined and paid in accordance with Schedule 8; “Effective Date”    means 1
January 2012 or such other date as the parties may agree in writing, subject
always to Completion having occurred upon the terms set out in this Agreement;



--------------------------------------------------------------------------------

“Employees”    means all the employees employed in the Business (including the
Key Employees) particulars of whom are set out in Schedule 4; “Encumbrance”   
means any mortgage, charge, pledge, lien, restriction, assignment,
hypothecation, security interest, title retention or any other agreement or
arrangement the effect of which is the creation of security, or any other
interest, equity or other right of any person (including any right to acquire,
option, right of first refusal or right of pre-emption), or any agreement or
arrangement to create any of the same; “Escrow Agent”    means Wong & Partners
of Level 21, The Gardens South Tower, Mid Valley City, Lingkaran Syed Putra,
59200 Kuala Lumpur, Malaysia; “Escrow Agreement”    means the agreement dated on
or around the date of this Agreement amongst the Vendor, Purchaser and the
Escrow Agent in respect of the appointment of the Escrow Agent to deal with the
Retained Amount upon the terms and subject to the conditions set out therein;
“Excluded Assets”    means those assets the particulars of which are set out in
Part VII of Schedule 3; “Fixed Assets”    means all fixed and moveable plant,
equipment and machinery and all furniture, fixtures, fittings, renovations and
tenancy/leasehold improvements and other fixed assets used in the Business
including, but not limited to, those items set out in Part II of Schedule 3;
“Fixed Assets Consideration”    means the cash consideration that shall be
payable by the Purchaser to the Vendor with respect to the Fixed Assets within
five (5) Business Days from the date of the delivery of the Completion
Certificate by the Purchaser’s Accountants to the Vendor; “Goodwill”    means
the goodwill of the Business and the Trade Marks together with the exclusive
right, so far as the Vendor can grant the same, for the Purchaser to represent
itself as carrying on the Business in succession to the Vendor and the Relevant
Companies; “Intellectual Property Rights”    means:   

(a)      Know-How and Confidential Information;

  

(b)      the Trade Marks;



--------------------------------------------------------------------------------

   and any patents, know-how, trade secrets and other confidential information,
copyright (including without limit all such rights in computer software and any
databases), domain names, registered and unregistered designs, layout-designs of
integrated circuits, geographical indications and plant varieties (in each case
for the full period thereof and all extensions and renewals thereof),
applications to register any of the aforesaid items (including the right to so
apply), licences relating to any of the aforesaid items, rights in the nature of
any of the aforesaid items in any country, and rights to sue for passing off, or
other similar industrial or commercial rights; “Key Customer Contracts”    means
those contracts the particulars of which are set out in Part III(A) of
Schedule 3; “Key Employees”    means the persons whose particulars are set out
in Schedule 4; “Key Supplier Contracts”    means those contracts the particulars
of which are set out in Part IV(A) of Schedule 3; “Know-How and Confidential
Information”    means all know-how and information owned by the Vendor used in
or relating to the Business in whatever form recorded, stored or embodied
including, but not limited to, manufacturing, processing, supplier, personnel,
marketing, distribution, customer, sales and other data connected with the
Business whether or not expressly designated as confidential; “Loan Agreement”
   means the agreement dated on or around the date of this Agreement and entered
into between the Purchaser and Brightpoint Middle East FZE for the grant by
Brightpoint Middle East FZE to the Purchaser of a term loan facility of an
amount up to United States Dollars Sixteen Million and Five Hundred Thousand
($16,500,000) to enable the Purchaser to make payment of the Stock-in-Trade
Consideration and the Fixed Assets Consideration as well as general working
capital, and which agreement is in the approved terms; “Material Adverse Effect”
   means any effect or change that is or would likely be materially adverse to
the Business, Business Assets, condition (financial or otherwise), operating
results, operations or the carrying on of the Business by the Purchaser with
effect from the Effective Date, taken as a whole, or to the ability of any party
to consummate timely the transactions contemplated in this Agreement;



--------------------------------------------------------------------------------

“Mesad”    means Mesad Aktif Resources Sdn. Bhd. (Company Number: 693771-X), a
private limited company incorporated under the laws of Malaysia and having its
registered address at Suite B-01-06, Dataran 3 Two, No. 2 Jalan 19/1, 46300
Petaling Jaya, Selangor Darul Ehsan;

“Mobile Phone Stock Period”

   means the two (2) month period prior to the Effective Date;

“New Accessories”

   means the accessories for use in relation to mobile phone handsets and other
wireless communications and navigation devices, and other miscellaneous
information technology accessories and consumer electronic products that were
purchased by the Relevant Companies or the Vendor during the Accessories Stock
Period;

“New Mobile Phones”

   means the mobile phone handsets and other wireless communications and
navigation devices that were purchased by the Relevant Companies or the Vendor
during the Mobile Phone Stock Period;

“Old Accessories”

   means the accessories for use in relation to mobile phone handsets and other
wireless communications and navigation devices, and other miscellaneous
information technology accessories and consumer electronic products that were
purchased by the Relevant Companies or the Vendor prior to the Accessories Stock
Period;

“Old Mobile Phones”

   means the mobile phone handsets and other wireless communications and
navigation devices that were purchased by the Relevant Companies or the Vendor
prior to the Mobile Phone Stock Period;

“Property”

   means the building bearing the postal address of No. 13 Jalan Perdana 10/10,
Pusat Perdagangan Tasik Perdana, Pandan Perdana, 55300 Cheras, Kuala Lumpur,
Malaysia;

“Purchaser’s Accountants”

   means KPMG or such other firm of accountants as advised by notice in writing
from the Purchaser to the Vendor from time to time;

“Related Corporations”

   means a corporation related to another corporation within the meaning in the
Companies Act 1965;

“Related STC Companies”

   means STC Corporation Sdn. Bhd. (Company Number: 466804-M), a private limited
company incorporated under the laws of Malaysia and having its registered
address at No.1A, Block P/E, Jalan Kaskas Empat, Taman Cheras, Kuala Lumpur;



--------------------------------------------------------------------------------

“Relevant Companies”    means the companies which particulars are set out in
Schedule 2, and “Relevant Company” means any one of such companies;

“Retained Amount”

   means the cash consideration of Ringgit Malaysia One Million and Five Hundred
Thousand (RM1,500,000) that shall be payable in accordance with Clause 5;

“Ringgit Malaysia” and “RM”

   means the lawful currency of Malaysia;

“Share Consideration”

   means the forty (40) ordinary shares in the capital of the Purchaser that
shall be issued at the issue price of Ringgit Malaysia One (RM1) each by the
Purchaser to the Vendor on the Completion Date;

“Shareholders’ Agreement”

   means the agreement to regulate the relationship amongst Brightpoint
International (Hong Kong) Limited, Brightpoint Holdings B.V. and the Vendor as
shareholders inter se of the Purchaser, and which agreement shall be in the form
set out in Schedule 7;

“STC APA”

   shall bear the meaning ascribed to the term in Recital (A);

“ST Connection”

   means ST Connection Sdn. Bhd. (Company Number: 761446-A), a private limited
company incorporated under the laws of Malaysia and having its registered
address at Suite B-01-06, Dataran 3 Two, No. 2 Jalan 19/1, 46300 Petaling Jaya,
Selangor Darul Ehsan;

“Stock-in-Trade”

   means all mobile telephone handsets and other wireless communications and
navigation devices (including without limitation the New Mobile Phones and the
Old Mobile Phones) and related accessories (including without limitation the New
Accessories and the Old Accessories), the Additional Stock, and all packing
materials, spare parts and related components of the Business, but shall exclude
any stock that is in an unusable or unmarketable condition or not of
merchantable quality;

“Stock-in-Trade Consideration”

   means the aggregate of the cash consideration that shall be payable by the
Purchaser to the Vendor:   

(a)      for the New Mobile Phones and the New Accessories, which amount shall
be determined based on the Completion Certificate and paid in accordance with
Clause 8.03;



--------------------------------------------------------------------------------

  

(b)      for the Old Mobile Phones and the Old Accessories, which amount shall
be as set out in the statement to be issued by the Purchaser to the Vendor and
paid in accordance with Clause 8.04; and

  

(c)      for the Additional Stock, which amount shall be as set out in the
invoices issued by the suppliers to the Vendor and paid in accordance with
Clause 8.05;

“Supplier Contracts”

   means all contracts entered into between the Relevant Companies (or as may be
novated to the Vendor) and their respective suppliers, and shall include without
limitation the Key Supplier Contracts and those contracts the particulars of
which are set out in Part IV(B) of Schedule 3;

“taxation”

   means and includes all forms of tax, levy, duty, charge, impost, fee,
deduction or withholding of any nature now or hereafter imposed, levied,
collected, withheld or assessed by any taxing or other authority in any part of
the world and includes any interest, additional tax, penalty or other charge
payable or claimed in respect thereof;

“Tenancy Agreements”

   means all the tenancy agreements (including any options for extension
relating thereto) to which the Vendor or the Relevant Company is a party,
details of which are set out in Part I of Schedule 3;

“Trade Marks”

   means the trade marks (whether registered, unregistered or the subject of
applications for registration) and the trade names listed in Part VI of Schedule
3, and any other registered and unregistered trade marks (including without
limitation any trade, brand or business names and any distinctive smells or
sounds used to differentiate goods and services) in connection with the
Business;

“Transitional Services”

   means all such accounting and information technology services and support
which the Related STC Companies shall provide to the Purchaser for so long as
reasonable required by the Purchaser to ensure a smooth and uninterrupted
transition of the Business, for a period of not less than twelve (12) months
commencing from the Effective Date, and including without limitation access to
and use of the Exact Software product;

“United States Dollars” and “$”

   means the lawful currency of the United States of America; and



--------------------------------------------------------------------------------

“Vendor’s Account”    means the bank account having the following particulars:
   STC PARTNERS SDN BHD – PUBLIC BANK    317286 1233    Taman Maluri Branch   
Address : No. 275 & 277, Jalan Mahkota,    Taman Maluri,    Cheras, 55100 Kuala
Lumpur,    Malaysia    SWIFT CODE: PBBEMYKL

 

1.02 References to statutory provisions shall be construed as references to
those provisions as amended or re-enacted or as their application is modified by
other provisions (whether before or after the date hereof) from time to time and
shall include any provisions of which they are re-enactments (whether with or
without modification).

 

1.03 References herein to Clauses, Schedules and Annexures are to clauses in,
schedules to, and annexures to this Agreement unless the context requires
otherwise and the Schedules to this Agreement shall be deemed to form part of
this Agreement.

 

1.04 The expressions the “Vendor”, the “Purchaser”, and the “Guarantors” shall,
where the context permits, include their respective successors, personal
representatives and permitted assigns.

 

1.05 All representations, warranties, undertakings, indemnities, covenants,
agreements and obligations given or entered into by more than one person are
given or entered into jointly and severally.

 

1.06 The headings are inserted for convenience only and shall not affect the
construction of this Agreement.

 

1.07 Unless the context requires otherwise, words importing the singular include
the plural and vice versa and words importing a gender include every gender.

 

1.08 A document expressed to be “in the approved terms” means a document the
terms of which have been approved by or on behalf of the parties hereto and a
copy of which has been signed for the purposes of identification by or on behalf
of the parties hereto.

 

2. SALE OF BUSINESS

 

2.01 Subject to the terms of this Agreement the Vendor shall sell as legal and
beneficial owner and the Purchaser shall purchase free from all Encumbrances and
together with all rights now or hereafter attaching thereto the Business as a
going concern.

 

2.02 The Business Assets shall include the following:

 

  (a) the Fixed Assets and the Stock-in-Trade;

 

  (b) the Goodwill, the Intellectual Property Rights and the Contracts; and

 

  (c) all other property, rights and assets which relate to or are used in
connection with the Business.

 

2.03 There shall be excluded from the sale the Excluded Assets.



--------------------------------------------------------------------------------

2.04 For the avoidance of doubt, there shall be excluded from the sale all
liabilities (including any accounts payable and credit facilities obtained by
the Vendor or the Relevant Companies) in connection with the Business.

 

2.05 Simultaneous with the execution of this Agreement, the Vendor and the
Guarantors shall deliver to the Purchaser copies (each certified as true by the
secretary of the Vendor and the Guarantors, as the case may be) of the
resolutions adopted by the shareholders of the Vendor and the Guarantors
approving the execution of this Agreement, the Escrow Agreement, the STC APA and
the Deed of Guarantee and the consummation of the transactions contemplated
thereunder.

 

3. CONSIDERATION

 

3.01 The consideration for the Business shall comprise of the aggregate of the
following:

 

  (a) the Cash Consideration;

 

  (b) the Share Consideration;

 

  (c) the Stock-in-Trade Consideration;

 

  (d) the Fixed Assets Consideration; and

 

  (e) the Earn-Out.

 

3.02 The Cash Consideration and the Share Consideration shall be payable on
Completion in accordance with Clause 5.03.

 

3.03 The Stock-in-Trade Consideration and the Fixed Assets Consideration shall
be payable in accordance with Clause 8.

 

3.04 The Earn-Out Sum shall be payable in accordance with Schedule 8.

 

3.05 The Consideration shall be allocated amongst the Business Assets in the
manner set out in Part VIII of Schedule 3.

 

4. CONDITIONS

 

4.01 This Agreement is conditional upon:

 

  (a) the passing by the members of the Purchaser in a general meeting of an
ordinary resolution approving the execution of this Agreement and the
consummation of the transaction hereunder (including the allotment and issuance
to the Vendor of the Share Consideration);

 

  (b) the Purchaser or its nominated subsidiary having been issued with a direct
sales licence pursuant to the Direct Sales and Anti-Pyramid Scheme Act (“Direct
Sales License”) and any other licences or consents required for the carrying on
of the Business and the transfer or assignment of any of the Business Assets to
the Purchaser;



--------------------------------------------------------------------------------

  (c) the tenancy agreement in respect of the Property, which is in the approved
terms, having been executed by Dynamic Multimedia Sdn. Bhd.;

 

  (d) the Purchaser notifying the Vendor in writing that it is satisfied with
the results of the financial, corporate, tax, business and legal due diligence
on the Business Assets;

 

  (e) the Vendor procuring the resignation of the Key Employees from their
previous employment relationship with the Relevant Companies and/or Vendor and
having executed their respective employment agreements, which are in the
approved terms, with the Purchaser or the nominees of the Purchaser;

 

  (f) the parties to the Tenancy Agreements, the Key Customer Contracts and the
Key Supplier Contracts having executed the agreements for the novation of the
Tenancy Agreements, Key Customer Contracts and the Key Supplier Contracts (but
excluding the Current Digi Agreement) in favour of the Purchaser or the nominees
of the Purchaser on terms and conditions that are satisfactory to the Purchaser;

 

  (g) the Purchaser, or its nominated subsidiary, being approved by Samsung
Malaysia Electronics (SME) Sdn. Bhd. as an authorised customer entitled to
purchase mobile telephones and other wireless devices and related accessories
for resale in Malaysia;

 

  (h) Leading Mobile Sdn. Bhd. and/or the Vendor having entered into a written
agreement with LG Electronics (M) Sdn. Bhd. for the distribution of mobile
telephones and related accessories in Sabah, Malaysia on terms acceptable to the
Purchaser, and thereafter Leading Mobile Sdn. Bhd. and/or the Vendor and LG
Electronics (M) Sdn. Bhd. having executed an agreement for the novation of such
agreement, in favour of the Purchaser or the nominee of the Purchaser on terms
and conditions that are satisfactory to the Purchaser;

 

  (i) the Vendor notifying the Purchaser in writing that there has been no fact,
matter or event (whether existing or occurring on or before the date of this
Agreement or arising or occurring afterwards) which constitutes a Material
Adverse Effect;

 

  (j) the STC APA becoming unconditional in accordance with the terms and
conditions thereunder;

 

  (k) the Relevant Companies and the Vendor having executed the assignments in
respect of the Trade Marks in favour of the Purchaser or the nominees of the
Purchaser on terms and conditions that are satisfactory to the Purchaser; and

 

  (l) the Purchaser notifying the Vendor in writing that is satisfied, in its
discretion, that the other parties to the Key Supplier Contracts and the Key
Customer Contracts will continue to conduct business and transact with the
Purchaser on substantially the same basis after the Effective Date as they have
done previously in the period prior to the Effective Date.

 

4.02 The Purchaser may in its sole discretion waive all or any of such
conditions at any time by notice in writing to the Vendor.

 

4.03 The Vendor shall be responsible for and shall use all best endeavours to
procure the fulfillment of the conditions set out in Clause 4.01(c), (e), (f),
(g), (h), (i), (j) and (k) by the Cut-Off Date. The Purchaser shall be
responsible for and shall use all reasonable endeavours to procure the
fulfillment of the conditions set out in Clause 4.01(a), (b), (d) and (l) and by
the Cut-Off Date.



--------------------------------------------------------------------------------

4.04 Forthwith, and in any event no later than five (5) days, following the
fulfillment of any of the conditions in Clause 4.01, the relevant party
responsible for fulfilling such condition shall furnish to the other a copy or
copies of the relevant document confirming the fulfillment of such condition.

 

4.05 Subject to clause 4.06, if the conditions set out in Clause 4.01 shall not
have been fulfilled (or waived in accordance with Clause 4.02) by the Cut-Off
Date, either this Agreement and everything herein contained other than Clauses
9.03, 14.06, 15, 17.02 and 18 shall, subject to the liability of any party to
the others in respect of any breaches of the terms hereof, including the
obligations under Clause 4.03, antecedent thereto, be null and void and of no
effect or the Purchaser may, by written election to the Vendor, proceed to
Completion (without prejudice to its rights hereunder).

 

4.06 Without prejudice to the generality of the provision in Clause 11.01, if
the condition set out in Clause 4.01(b) with respect to the Direct Sales License
is waived by the Purchaser in accordance with Clause 4.02 and the Purchaser
elects to proceed to Completion so far as practicable (without prejudice to its
rights hereunder), then unless and until the Purchaser is issued with a Direct
Sales Licence, ST Connection shall, and the Vendor will procure that ST
Connection shall, continue with only the business activities as conducted by ST
Connection under the direct sales licence held by ST Connection as at the date
of the STC APA, provided that ST Connection shall have a duty to, and the Vendor
will procure that ST Connection shall, account to the Purchaser on a monthly
basis (and in any event no later than ten (10) Business Days from the end of
every calendar month) for all the profits before tax of such business
activities. For this purpose, ST Connection shall and the Vendor shall procure
ST Connection to:

 

  (a) deliver a written statement to the Purchaser on a date no later than ten
(10) Business Days from the end of every calendar month after the Effective Date
in respect of the amount of profits before tax derived by ST Connection in
carrying out such business activities;

 

  (b) simultaneous with the delivery of such statement, remit by telegraphic
transfer to such bank account as nominated by the Purchaser from time to time or
deliver a cheque in favour of the Purchaser for (as directed by the Purchaser) a
sum equal to the amount of the profits before tax derived by ST Connection in
carrying out such business activities; and

 

  (c) keep books of account and make true and complete entries of all its
dealings and transactions of and in relation to such business activities, and
shall open such books of account to inspection by Purchaser during normal
business hours and allow the Purchaser (subject to the Purchaser having given
reasonable prior notice) to take and remove copies thereof.

 

5. COMPLETION

 

5.01 Completion shall take place at Level 21, The Gardens South Tower, Mid
Valley City, Lingkaran Syed Putra, 59200 Kuala Lumpur on the Completion Date or
at such other place and time as shall be mutually agreed (time in either case
being of the essence). Each of the Vendor and the Purchaser further acknowledges
and agrees that the Business shall be sold by the Vendor, and purchased by the
Purchaser, with effect from the Effective Date notwithstanding the occurrence of
Completion on the Completion Date.



--------------------------------------------------------------------------------

5.02 At Completion, the Vendor shall:

 

  (a) deliver or cause to be delivered to the Purchaser:

 

  (i) such conveyances, assurances, transfers, assignments, releases, novation
agreements, consents and other documents duly executed by the relevant parties
as the Purchaser may require to vest in the Purchaser the full benefit of and
legal title to the Business Assets and all other rights and assets hereby agreed
to be sold and the full benefit of this Agreement;

 

  (ii) without prejudice to the generality of the foregoing paragraph:

 

  (A) the novation agreements for the Tenancy Agreements duly executed by the
landlords identified in column 1 of Part I of Schedule 3, the Relevant Companies
and the Vendor, with all such agreements being in the approved terms;

 

  (B) the novation agreements for the Contracts (excluding the Current Digi
Agreement) duly executed by the parties identified in column 2 of Parts III(A),
III(B), IV(A), IV(B) and V of Schedule 3, the Relevant Companies and the Vendor,
with all such agreements being in the approved terms;

 

  (C) the tenancy agreement in respect of the Property, which is in the approved
terms, duly executed by Dynamic Multimedia Sdn. Bhd.;

 

  (D) the assignments in respect of the Trade Marks duly executed by the
Relevant Companies and the Vendor, with all such agreements being in the
approved terms;

 

  (E) a copy (certified as true by the secretary of the Vendor) of the agreement
entered into between Leading Mobile Sdn. Bhd. and/or the Vendor with LG
Electronics (M) Sdn. Bhd. for the distribution of mobile telephones and related
accessories in Sabah, Malaysia;

 

  (F) the novation agreement for the contract identified in Clause
5.02(a)(ii)(E) above duly executed by the Leading Mobile Sdn. Bhd. and/or the
Vendor and LG Electronics (M) Sdn. Bhd., on terms and conditions that are
satisfactory to the Purchaser;

 

  (iii) by physical delivery or otherwise make available for collection by the
Purchaser, the Stock-in-Trade, the Fixed Assets and all books, papers, records
and other documents (including financial records) relating to the Business, the
documents of title relating to any of the other Business Assets, and all lists
of customers and suppliers and other information or documents in relation to the
Business as the Purchaser may require;

 

  (iv) all the plans, technical and sales publications, advertising material,
brochures, catalogues and other technical and sales matter of the Vendor in
relation to the Business together with any plates, blocks, negatives and other
like material relating thereto;

 

  (v) the Deed of Guarantee duly executed by the Guarantors;



--------------------------------------------------------------------------------

  (vi) the Shareholders’ Agreement duly executed by the Vendor;

 

  (vii) the letters of resignation of each of the Employees, evidencing the
cessation of their employment with the Relevant Companies and/or the Vendor on
or before the Effective Date;

 

  (viii) the employment agreements, which are in the approved terms, duly
executed by each of the Employees;

 

  (ix) written confirmation that the Vendor is not aware of any matter or thing
which is in breach of or inconsistent with any of the representations,
warranties and undertakings herein contained; and

 

  (x) such other documents as may be required to give to the Purchaser good
title to the Business Assets and to enable the Purchaser or its nominees to
become the registered owner thereof; and

 

  (b) permit the Purchaser to enter into the various properties where the
Business Assets are located and take possession of the Business Assets.

 

5.03 At Completion, the Purchaser shall:

 

  (a) issue irrevocable instructions to its bankers to remit a sum equal to the
Cash Consideration less the Retained Amount by telegraphic transfer to the
Vendor’s Account and provide to the Vendor a copy of the receipt of such
instructions by the Purchaser’s bankers, which receipt shall constitute evidence
of the performance of the Purchaser’s obligation to pay the Cash Consideration
less the Retained Amount;

 

  (b) deliver to the Vendor, the share certificates in respect of the Share
Consideration. The ordinary shares of the Purchaser to be allotted and issued
pursuant to this Clause 5.03 shall rank pari passu in all respects with the
existing issued ordinary shares of the Purchaser; and

 

  (c) pay that part of the Cash Consideration constituting the Retained Amount
to the Escrow Agent.

 

5.04 Without prejudice to any other remedies available to the Purchaser, if in
any respect the provisions of Clause 5.02 are not complied with by the Vendor on
the Completion Date the Purchaser may:

 

  (a) defer Completion to a date not more than twenty-eight (28) days after the
Completion Date (and so that the provisions of this Clause 5.04 shall apply to
Completion as so deferred); or

 

  (b) proceed to Completion so far as practicable (without prejudice to its
rights hereunder); or

 

  (c) rescind this Agreement.



--------------------------------------------------------------------------------

5.05 Subject to the terms of the Escrow Agreement and the receipt of joint
written instructions, the Escrow Agent shall hold and deal with the Retained
Amount upon the terms of the Escrow Agreement whereupon:

 

  (a) the Retained Amount (together with accrued interest) shall be paid to the
Vendor on or before 7 October 2012 if and in the event that on or before
30 September 2012:

 

  (i) the Purchaser enters into a written service agreement with Digi
Telecommunications Sdn. Bhd. for the provision of logistics and fulfillment
services, including but not limited to third party warehousing, logistics,
fulfillment, distribution management and reverse logistics services, which
service agreement shall be:

 

  (A) for a period of not less than 12 months commencing from and after 1 July
2012; and

 

  (B) with respect to a scope of services which are not materially less than
those covered in the Current Digi Agreement and upon terms and subject to
conditions that are substantially the same as the Current Digi Agreement, and
satisfactory to the Purchaser at its discretion;

and the Purchaser has in its possession a complete and fully executed copy of
such agreement; or

 

  (ii) the Purchaser enters into a written service agreement with an operator of
a similar standing as Digi Telecommunications Sdn. Bhd. (with the Purchaser
having discretion in determining if the operator is of a similar standing as
Digi Telecommunications Sdn. Bhd.) for the provision of logistics and
fulfillment services, including but not limited to third party warehousing,
logistics, fulfillment, distribution management and reverse logistics services,
which service agreement shall be:

 

  (A) for a period of not less than 12 months commencing from and after 1 July
2012; and

 

  (B) upon terms and subject to conditions that are substantially the same as
the Current Digi Agreement and satisfactory to the Purchaser at its discretion;

and the Purchaser has in its possession a complete and fully executed copy of
such agreement; or

 

  (b) the Retained Amount (together with accrued interest) shall be paid to the
Brightpoint International (Hong Kong) Limited on or before 7 October 2012 in the
event that the Purchaser does not enter into any of the agreements referred to,
and satisfy the requirements set out, in Clause 5.05(a).

The Vendor and the Purchaser hereby agree that each shall jointly issue valid
written instructions under the Escrow Agreement to the Escrow Agent for the
release of the Retained Amount (and accrued interest) to the relevant party.

 

5.06 In the event that the Retained Amount is paid to the Purchaser in
accordance with Clause 5.05(b), and the Consolidated Net Profit Before Tax of
the Group Business for:

 

  (a) the First Operational Year is more than or equal to RM22,500,000;

 

  (b) the Second Operational Year is more than or equal to RM31,790,000;



--------------------------------------------------------------------------------

  (c) the Third Operational Year is more than or equal to RM40,460,000; and

 

  (d) none of the events referred to in paragraphs 9 or 10 of Schedule 8
occurred during any Operational Year;

the Purchaser shall remit an amount equal to the Retained Amount (without any
interest) by telegraphic transfer to the Vendor’s Account on the date on which
the Earn-Out Year 3 Sum is payable, and provide to the Vendor a copy of the
receipt of such instructions by the Purchaser’s bankers, which receipt shall
constitute evidence of the performance of the Purchaser’s obligation to pay an
amount equal to the Retained Amount. For the purposes of this Clause 5.06,
capitalized terms shall bear the meanings ascribed to them in Schedule 8.

 

6. OBLIGATIONS OF THE VENDOR

 

6.01 The Parties hereby agree that the Vendor shall be fully responsible for all
the debts, liabilities and obligations whatsoever incurred by the Vendor in
connection with the Business prior to the Effective Date including warranty or
other claims in respect of goods or services supplied on or prior to that date
and the Vendor hereby agrees, covenants and undertakes with the Purchaser to
indemnify and keep the Purchaser fully indemnified from and against all such
debts, liabilities and obligations.

 

6.02 The Vendor undertakes to the Purchaser during the period hereof until
Completion, and shall procure that the Relevant Companies shall during the
period hereof until completion of the STC APA, to:

 

  (a) carry on their respective businesses as identified in column 4 of Schedule
2 in a manner consistent with past practices and so as to maintain the same as a
going concern;

 

  (b) maintain in force policies of insurance with limits of indemnity at least
equal to, and otherwise on terms no less favourable than, those policies of
insurance currently maintained by it in respect of the Business Assets and not
do anything to permit any of its insurances to lapse or do anything which would
make any policy of insurance void or voidable;

 

  (c) make prompt disclosure to the Purchaser of all relevant information which
comes to its notice in relation to any fact or matter which may constitute a
breach of any representation, warranty, undertaking or any other provision of
this Agreement;

 

  (d) obtain and maintain in full force and effect all consents, registrations,
filings, certificates, licences, approvals, permits, authorities or exemptions
from, by or with a government agency required for the conduct of the Business or
the ownership and/or use of the Business Assets; and

 

  (e) fully comply with all laws binding on it or affecting the Business and any
of the Business Assets.

 

6.03 The Vendor shall not between the date hereof and Completion, and shall
procure that the Relevant Companies shall not between the date hereof and
completion of the STC APA, without the prior consent in writing of the
Purchaser:

 

  (a) modify, agree to terminate or assign any Contract, whether or not legally
binding;



--------------------------------------------------------------------------------

  (b) effect any change in the practices of ordering Stock-in-Trade, invoicing
of customers or collecting debts from those practices adopted at the date of
this Agreement;

 

  (c) issue, allow to come into being, grant or redeem any Encumbrance over any
of the Business Assets;

 

  (d) appoint or employ, or make any offer of appointment or employment to, any
new directors, employees or consultants;

 

  (e) enter into any agreement, arrangement or understanding with any trade
union, works council, staff association or other employee representative body in
respect of the Employees;

 

  (f) make, or announce any proposal to make, any change or addition (whether
immediate, conditional or prospective) to any terms and conditions of or in
respect of employment of Employees or dismiss except for cause any the Employees
or directly or indirectly induce or endeavour to induce any such Employees to
terminate their employment;

 

  (g) make, or announce any proposal to make, any change (whether immediate,
conditional or prospective) to any, or grant or create any additional,
retirement, death or disability benefits scheme for the Employees;

 

  (h) take any action which is inconsistent with the provisions of this
Agreement or the consummation of the transactions contemplated by this
Agreement;

 

  (i) do, allow or procure any act or omission (in each case save only as may be
required to give effect to this Agreement) which would constitute or give rise
to a breach of any representation, warranty, undertaking or any other provision
of this Agreement; and

 

  (j) agree, conditionally or otherwise, to do any of the foregoing.

 

7. STOCKTAKE

 

7.01 Within the period beginning five (5) Business Days prior to the Effective
Date or as otherwise agreed in writing by the parties, the Purchaser (or its
representatives) and the Vendor (or its representatives) shall conduct a
physical stocktake and shall prepare an inventory of the Stock-in-Trade and the
Fixed Assets. The Purchaser and the Vendor shall each be entitled to appoint
such number of representatives as each may require to attend and participate in
the physical stocktake.

 

7.02 The Purchaser shall procure the Purchaser’s Accountants to:

 

  (a) prepare the Completion Certificate forthwith following the completion of
the physical stocktake; and

 

  (b) deliver a copy of the Completion Certificate to each of the Purchaser and
the Vendor no later than fourteen (14) days from the Completion Date.

 

7.03 The Completion Certificate shall be prepared by the Purchaser’s Accountants
in accordance with International Financial Reporting Standards and the corporate
group and accounting policies of the Purchaser. As shown in the Completion
Certificate and determined by the Purchaser’s Accountants, the value of the
Stock-in-Trade shall be the lower of its actual cost or net realizable value and
the value of the Fixed Assets shall be its depreciated cost.



--------------------------------------------------------------------------------

7.04 The Completion Certificate shall be final and binding on the parties hereto
and the Purchaser’s Accountants shall be deemed to act as an expert and not as
an arbitrator.

 

7.05 The costs of the Purchaser’s Accountants in respect of the preparation and
determination of the amount and value of the Stock-in-Trade and the Fixed Assets
shall be borne by the Purchaser.

 

7.06 Forthwith following the completion of the physical stocktake, and in any
event no later than fourteen (14) days from the Completion Date, the Vendor
shall deliver written statements issued by each of the suppliers of the
Stock-in-Trade (with such statements being in a form and manner acceptable to
the Purchaser) confirming that:

 

  (a) all such Stock-in-Trade has been fully paid for by the Vendor or the
Relevant Companies;

 

  (b) no amounts are due, owing and outstanding by the Vendor or the Relevant
Companies to the suppliers; and

 

  (c) all such Stock-in-Trade are free from any Encumbrance or other third party
rights.

 

8. STOCK-IN-TRADE CONSIDERATION AND FIXED ASSETS CONSIDERATION

 

8.01 The Stock-in-Trade Consideration shall be determined based on the
Completion Certificate issued pursuant to Clause 7 and based on the statement to
be issued by the Purchaser to the Vendor pursuant to Clause 8.04.

 

8.02 Subject to Clause 8.08, the Stock-in-Trade Consideration shall be the
aggregate of the following:

 

  (a) in respect of Stock-in-Trade comprising of the New Mobile Phones and the
New Accessories, the value of such Stock-in-Trade as set out in the Completion
Certificate issued pursuant to Clause 7;

 

  (b) in respect of Stock-in-Trade comprising of the Old Mobile Phones and the
Old Accessories, the lower of the net cost paid to the suppliers of the
Stock-in-Trade or the net realized value of such Stock-in-Trade as sold by the
Purchaser after the Effective Date; and

 

  (c) in respect of the Additional Stock, the value of such Stock-in-Trade as
paid by the Vendor or the Relevant Companies to the suppliers.

 

8.03 The value of the Stock-in-Trade comprising of the New Mobile Phones and the
New Accessories as determined in accordance with Clause 8.02(a) shall be payable
by the Purchaser to the Vendor within five (5) Business Days from the date of
the delivery of the Completion Certificate by the Purchaser’s Accountants to the
Vendor, provided always that the Vendor has delivered the written statements
issued by each of the suppliers of the Stock-in-Trade in the manner set out in
Clause 7.06.



--------------------------------------------------------------------------------

8.04 The value of the Stock-in-Trade comprising of the Old Mobile Phones and the
Old Accessories that are sold by the Purchaser after the Effective Date shall be
paid in the following manner:

 

  (a) the Purchaser shall no later than ten (10) Business Days from the end of
every calendar month after the Effective Date, deliver a statement to the Vendor
in respect of:

 

  (i) amount of such Stock-in-Trade that were sold during such calendar month;
and

 

  (ii) the aggregate amount that was received by the Purchaser from the
customers for the sale of such Stock-in-Trade; and

 

  (b) simultaneous with the delivery of such statement, the Purchaser shall
deliver a cheque in favour of the Vendor for a sum equal to the lower of the net
cost paid by the Vendor or the Relevant Companies (as the case may be) to the
suppliers of the Stock-in-Trade or the amount set out in the statement under
Clause 8.04(a)(ii) (whose receipt shall be an absolute discharge therefor),
provided always that the Vendor has delivered the written statements issued by
each of the suppliers of the Stock-in-Trade in the manner set out in Clause
7.06.

 

8.05 The value of the Additional Stock shall be paid no later than five
(5) Business Days from the delivery by the Vendor of the Additional Stock to the
Purchaser together with the invoice issued by the suppliers in respect of the
amount paid by the Vendor or the Relevant Companies to the suppliers for such
Additional Stock, provided always that the Vendor has delivered the written
statements issued by each of the suppliers of the Stock-in-Trade in the manner
set out in Clause 7.06.

 

8.06 The Vendor acknowledges and agrees that no payment shall be due and payable
by the Purchaser in respect of:

 

  (a) any Stock-in-Trade that is purchased on or after the date on which the
stocktake is undertaken pursuant to Clause 7.01;

 

  (b) any Stock-in-Trade which is not supported by written statements from the
suppliers pursuant to Clause 7.06, and that the Purchaser shall only pay the
relevant value of the Stock-in-Trade that is appropriately supported by such
written statements from the suppliers within five (5) Business Days of the
Vendor delivering each outstanding written statement for the relevant
Stock-in-Trade; and

 

  (c) any Additional Stock which is not supported by the invoice issued by the
suppliers in respect of the amount paid by the Vendor or the Relevant Companies
to the suppliers for such Additional Stock, and that the Purchaser shall only
pay the relevant value of the Additional Stock that is appropriately supported
by invoices from the suppliers within five (5) Business Days of the Vendor
delivering each outstanding invoice for the relevant Additional Stock.

The Vendor further acknowledges and agrees that it shall not sell, transfer or
convey any Stock-in-Trade to its customers on or after the date on which the
stocktake is undertaken pursuant to Clause 7.01.

 

8.07

The Fixed Assets Consideration as determined based on the Completion Certificate
issued pursuant to Clause 7, shall be payable by the Purchaser to the Vendor
within five (5) Business



--------------------------------------------------------------------------------

  Days from the date of the delivery of the Completion Certificate by the
Purchaser’s Accountants to the Vendor, and such payment shall be made by the
delivery of a cheque drawn in favour of the Vendor for such sum (whose receipt
shall be an absolute discharge therefor).

 

8.08 Notwithstanding anything else in this Agreement, if the net realized value
of any items of New Mobile Phones, New Accessories or Additional Stock, as sold
by the Purchaser after the Effective Date, is less than the amounts already paid
by Purchaser to the Vendor with respect to such items of New Mobile Phones, New
Accessories or Additional Stock, the Purchaser may set-off and deduct the full
amount of any such shortfall from any future amounts otherwise payable by the
Purchaser to the Vendor under or in relation to this Agreement, including,
without limitation, any amounts payable for Old Mobile Phones or Old Accessories
and any Earn-Out Sum.

 

8.09 The Vendor acknowledges and agrees that the Purchaser had pursuant to the
Loan Agreement been granted a term loan facility of an amount up to United
States Dollars Sixteen Million and Five Hundred Thousand ($16,500,000) by
Brightpoint Middle East FZE to enable the Purchaser to make payment of the
Stock-in-Trade Consideration and the Fixed Assets Consideration. The Vendor
further acknowledges and agrees that it has been provided with a copy of the
Loan Agreement and agrees to the terms and conditions set out in the Loan
Agreement.

 

9. EMPLOYEES

 

9.01 The parties intend to cooperate with each other for the purpose of ensuring
that there shall be sufficient information provided to and communication with
the Employees with a view to ensuring that the Employees cease employment with
the respective Relevant Companies and/or the Vendor and that they thereafter
commence employment with the Purchaser on the Effective Date and in accordance
with the terms and conditions of this Agreement, as follows:

 

  (a) the parties shall discuss the mutually agreed contents and form of any
joint written communication from the parties to the Employees in relation to the
parties’ execution of this Agreement and any other relevant matters that the
parties deem fit;

 

  (b) the parties shall mutually consider and agree to the contents, scope and
timing of consultation and communication sessions with the Employees on all
employment-related matters in connection with this Agreement (“Employment
Matters”);

 

  (c) at any time following the parties’ agreement in accordance with Clause
9.01(b), the Vendor and the Purchaser shall participate in any consultation and
communication sessions relating to Employment Matters (“Employee Sessions”); and

 

  (d) the parties further agree that at all times:

 

  (i) they shall consult with each other prior to either or both parties
carrying out any Employee Sessions and otherwise effecting any communications to
the Employees relating to Employment Matters;

 

  (ii) the Purchaser shall not make any representations in relation to or on
behalf of the Vendor relating to any Employment Matters; and

 

  (iii) the Vendor shall not make any representation in relation to or on behalf
of the Purchaser relating to any Employment Matters.



--------------------------------------------------------------------------------

9.02 Accordingly, the Vendor hereby agrees that it will procure that the
Employees shall immediately prior to the Effective Date, cease to be employed by
the Relevant Companies and/or the Vendor and shall also procure that the
Employees execute the employment agreements with the Purchaser for the purposes
of commencing employment with the Purchaser on the Effective Date.

 

9.03 Without limiting anything else in this Agreement, the Vendor shall pay and
fully discharge all employment-related obligations in respect of the Employees,
including without limitation, salaries, emoluments and outgoings, leave, travel
or vacation entitlements, medical, insurance or other benefits, bonuses, stock
options, contributions, commissions, annual wage supplements, contractual and/or
mandatory retirement, Human Resources Development, workman’s compensation and
social security contributions and deductions for employment income tax purposes,
and all and any termination notice or termination benefits and/or compensation
payments due to the Employees, and in relation or attributable to any contract
or statutory obligation or event or period up to and including the Effective
Date.

 

9.04 The Vendor hereby indemnifies and agrees to hold the Purchaser harmless
against all liability, loss and damage (including without limitation legal
costs, awards or settlements) incurred or suffered by the Purchaser in
connection with any claims (including part claims), actions, proceedings or
demands howsoever arising from the Vendor’s and/or the Relevant Companies’
employment of the Employees prior to or on the Effective Date including but not
limited to the Vendor’s and/or the Relevant Companies’ non-compliance with any
applicable statutory or contractual obligation and the Employees cessation of
employment with the Relevant Companies for the purpose of facilitating their
employment with the Purchaser.

 

10. PERIODIC PAYMENTS

 

10.01 All amounts payable or receivable in respect of the Business which are of
a periodical nature (including rents, rates, gas, water, electricity, telephone
charges, commissions, royalties and other outgoings or receipts relating to the
Business) shall, unless otherwise agreed, be apportioned between the Vendor and
the Purchaser as at the close of business on the day immediately prior to the
Effective Date on a time basis or, in relation to amounts where payment is
specifically referable to the extent of user of any property or rights,
according to the extent of such use.

 

11. THIRD PARTIES

 

11.01 If any licences (including but not limited to the Direct Sales License),
consents or agreements from third parties are required for the transfer,
assignment or novation to or in favour of the Purchaser of any Trade Marks,
Tenancy Agreements, Contracts (including without limitation the Current Digi
Agreement) or other Business Assets to the Purchaser hereunder and such
licences, consents or agreements are not obtained by the Completion Date:

 

  (a) the Vendor shall hold Business Assets in trust for the Purchaser from the
Effective Date until such Business Assets are transferred, assigned or conveyed
to the Purchaser;

 

  (b) the Vendor and the Purchaser shall cooperate with each other in
structuring and documenting any lawful and reasonable arrangement under which
the Purchaser shall obtain the economic benefit of the Business Assets, and such
reasonable arrangement may include:

 

  (i) the subcontracting, sublicensing or sub-tenancy to the Purchaser of any
and all rights of the Vendor against the other party;



--------------------------------------------------------------------------------

  (ii) the holding on trust by the Vendor of such Business Assets in trust for
the Purchaser from the Effective Date until such licences, consents or
agreements have been obtained;

 

  (c) the Vendor shall use its best endeavours to procure the granting or
execution of the same at its expense;

 

  (d) the Vendor shall give all such assistance to the Purchaser to enable the
Purchaser to enforce its rights in respect of such Business Assets; and

 

  (e) the Vendor and the Purchaser shall negotiate in good faith the valuation
of such Business Assets that are not transferred to the Purchaser with effect
from the Effective Date.

 

11.02 Without limiting Clause 11.01 or anything else in this Agreement, in the
event that the Current Digi Agreement is not transferred, novated or assigned in
favour of the Purchaser with effect from the Effective Date and the benefit and
obligation under the Current Digi Agreement continue to bind Mesad, Mesad shall,
and the Vendor will procure that Mesad shall:

 

  (a) hold the Current Digi Agreement on trust for the Purchaser such that the
Purchaser is entitled to and enjoys the full benefit of all of Mesad’s rights
and entitlements under the Current Digi Agreement;

 

  (b) account to the Purchaser on a monthly basis (and in any event no later
than ten (10) Business Days from the end of every calendar month) for all the
profits before tax derived from the performance by Mesad of the terms of the
Current Digi Agreement. For this purpose, Mesad shall and the Vendor shall
procure Mesad to:

 

  (i) deliver a written statement to the Purchaser on a date no later than ten
(10) Business Days from the end of every calendar month after the Effective Date
in respect of the amount of profits before tax derived by Mesad from its
performance of the Current Digi Agreement;

 

  (ii) simultaneous with the delivery of such statement, remit by telegraphic
transfer to such bank account as nominated by the Purchaser from time to time or
deliver a cheque in favour of the Purchaser for (as directed by the Purchaser) a
sum equal to the amount of the profits before tax derived by Mesad from its
performance of the Current Digi Agreement; and

 

  (iii) keep books of account and make true and complete entries of all its
dealings and transactions of and in relation to such business activities, and
shall open such books of account to inspection by Purchaser during normal
business hours and allow the Purchaser (subject to the Purchaser having given
reasonable prior notice) to take and remove copies thereof.

 

11.03 The Vendor shall indemnify and keep indemnified the Purchaser against all
actions, claims, costs and expenses brought against or incurred by the Purchaser
as a result of any act, omission or delay by the Vendor prior to Completion in
relation to the Contracts and the Tenancy Agreements.



--------------------------------------------------------------------------------

12. POST-COMPLETION MATTERS

 

12.01 The Vendor shall from the Effective Date cease to carry on the Business
and the Purchaser shall be entitled to carry on the Business in succession to
the Vendor.

 

12.02 Forthwith upon Completion, the Vendor and the Purchaser shall dispatch a
joint letter to the suppliers and customers of the Business in the approved
terms.

 

12.03 The Vendor undertakes with the Purchaser:

 

  (a) notwithstanding Completion to continue to give to the Purchaser such
information and assistance as it may reasonably require relating to the Business
and the know-how connected therewith and, in particular, its customers and
suppliers, its current contracts and engagements, trade debtors and trade
creditors;

 

  (b) to pass on promptly to the Purchaser any trade enquiries relating to the
Business received after Completion; and

 

  (c) procure and ensure that the Related STC Companies provide the Transitional
Services for so long as reasonably required by the Purchaser and at no cost to
the Purchaser.

 

12.04 After Completion, the Purchaser shall effect its own insurances (if any)
in respect of the Business Assets in such manner as it thinks fit.

 

12.05 The Parties hereby agree that any payments received by the Vendor after
the Effective Date in relation to credit notes, rebates, incentives and/or
marketing owing funds which are properly due to the Vendor with respect to the
conduct of the Business before the Effective Date shall belong to the Vendor
absolutely. To the extent that any payment is made to the Vendor pursuant to the
Contracts after the Effective Date, the Vendor shall receive such payment as
trustee of the Purchaser and shall record such payment separately in its books
and shall no later than the seven (7) days after the end of every calendar month
or as earlier requested by the Purchaser, account to the Purchaser for such
payment.

 

12.06 From the Effective Date, the Purchaser shall be entitled (but not bound)
to collect and receive for the account of the Vendor and without expense to the
Purchaser any Book Debts. The Purchaser shall record the collection and receipt
of such Book Debts separately in its books and shall no later than seven
(7) days after the end of every calendar month account to the Vendor for such
payment. The Vendor acknowledges and agrees that the Purchaser shall not be
under any obligation to take any proceedings or any other action with a view to
collecting the Book Debts other than the rendering of the accounts and making
payment of all such collection and receipt of the Book Debts.

 

12.07 The Purchaser shall after the Effective Date carry out and complete for
its own account all uncompleted or pending Contracts relating to the Business of
which the benefit is hereby agreed to be sold.

 

12.08 The Vendor shall procure that immediately upon Completion, the names of
the Relevant Companies will be changed so that no Relevant Company shall use any
trade name, trade mark or other indicia identical or similar to the Trade Marks
forthwith.



--------------------------------------------------------------------------------

13. RESTRICTIONS ON THE VENDOR AND GUARANTORS

 

13.01 The Vendor and the Guarantors undertake with the Purchaser, that except
with the consent in writing of the Purchaser:

 

  (a) for the period of five (5) years after the Effective Date or two (2) years
after the last payment of any Earn-Out Sum, whichever is the later, neither the
Vendor nor the Guarantors will in any country or place where the Business is
being carried on, either on its own account or in conjunction with or on behalf
of any person, firm or company, carry on or be engaged, concerned or interested
directly or indirectly whether as shareholder, director, employee, partner,
agent or otherwise in carrying on any business in competition with the Business;

 

  (b) for the period of five (5) years after the Effective Date or two (2) years
after the last payment of any Earn-Out Sum, whichever is the later, neither the
Vendor nor the Guarantors will either on its own account or in conjunction with
or on behalf of any other person, firm or company solicit or entice away or
attempt to solicit or entice away the custom of any person, firm, company or
organisation who shall at any time within one (1) year prior to the date hereof
have been a customer, client, supplier, identified prospective customer, client
or supplier, representative, agent or correspondent of the Vendor or the
Relevant Companies in connection with the Business or in the habit of dealing
with the Vendor or the Relevant Companies in connection with the Business,
including without limitation any of the parties identified in column 2 of Parts
III(A), III(B), IV(A) and IV(B) of Schedule 3, or enter into any contract with
or accept any business from any such person, firm, company or organisation;

 

  (c) for the period of five (5) years after the Effective Date or two (2) years
after the last payment of any Earn-Out Sum, whichever is the later, neither the
Vendor nor the Guarantors will either on its own account or in conjunction with
or on behalf of any other person, firm or company employ, solicit or entice away
or attempt to employ, solicit or entice away any person who is at the date
hereof an employee of the Vendor or the Relevant Companies in connection with
the Business, whether or not such person would commit a breach of contract by
reason of leaving such employment;

 

  (d) neither the Vendor nor the Guarantors will at any time hereafter in
relation to any trade, business or company use any trade name, trade mark,
domain name, company name or other indicia identical or similar to the Trade
Marks in such a way as to be capable of or likely to be confused with the
business that will be carried on by the Purchaser and shall use all endeavours
to procure that no such trade name, trade mark, domain name, company name or
other indicia identical or similar to the Trade Marks shall be used by any
person, firm or company with which it is in any way connected;

 

  (e) neither the Vendor nor the Guarantors will at any time hereafter make use
of or disclose or divulge to any third party any information relating to the
Business other than any information properly available to the public or
disclosed or divulged pursuant to an order of a court of competent jurisdiction;
and

 

  (f) the Vendor and the Guarantors shall procure that its shareholders and
Related Corporations will observe the restrictions contained in the foregoing
provisions of this Clause 13.01 and that its employees will observe the
restrictions contained in Clause 13.01(e).



--------------------------------------------------------------------------------

13.02 Each and every obligation under this Clause shall be treated as a separate
obligation and shall be severally enforceable as such and in the event of any
obligation or obligations being or becoming unenforceable in whole or in part
such part or parts as are unenforceable shall be deleted from this Clause and
any such deletion shall not affect the enforceability of all such parts of this
Clause as remain not so deleted.

 

13.03 While the restrictions contained in this Clause are considered by the
parties to be reasonable in all the circumstances, it is recognised that
restrictions of the nature in question may fail for technical reasons unforeseen
and accordingly it is hereby agreed and declared that, if any of such
restrictions shall be adjudged to be void as going beyond what is reasonable in
all the circumstances for the protection of the interests of the Business or the
Purchaser, but would be valid, if part of the wording thereof were deleted or
the periods thereof reduced or the range of activities or area dealt with
thereby reduced in scope, the said restriction shall apply with such
modifications as may be necessary to make it valid and effective.

 

14. REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS

 

14.01 The Vendor hereby represents, warrants and undertakes to the Purchaser (to
the intent that the provisions of this Clause shall continue to have full force
and effect notwithstanding Completion) in the terms set out in Schedule 6 and
acknowledges that the Purchaser in entering into this Agreement is relying on
such representations, warranties and undertakings.

 

14.02 The said representations, warranties and undertakings are given subject to
the matters disclosed in the Disclosure Letter but no other information relating
to the Vendor or the Business of which the Purchaser has knowledge (actual or
constructive) and no investigation by or on behalf of the Purchaser shall
prejudice any claim made by the Purchaser under such representations, warranties
and undertakings or under the indemnity contained in Clause 14.06 or operate to
reduce any amount recoverable and it shall not be a defence to any claim against
the Vendor that the Purchaser knew or ought to have known or had constructive
knowledge of any information (other than as disclosed in the Disclosure Letter)
relating to the circumstances giving rise to such claim.

 

14.03 The representations, warranties and undertakings set out in each paragraph
of Schedule 6 shall be separate and independent and save as expressly provided
shall not be limited by reference to any other paragraph or anything in this
Agreement or the Schedules.

 

14.04 The representations, warranties and undertakings set out in each paragraph
of Schedule 6 shall be deemed to be repeated as at the Effective Date and again
as at the Completion Date as if all references therein to the date of this
Agreement were references to the date of Completion and the Effective Date.

 

14.05 In the event of it being found prior to Completion that any of the said
representations, warranties or undertakings or any other undertakings or
obligations of the Vendor contained herein are untrue, misleading or incorrect
or have not been fully carried out in any respect, or in the event of any matter
or thing arising or becoming known or being notified to the Purchaser which is
inconsistent with any such representation, warranty or undertaking or any other
provision of this Agreement or in the event of the Vendor becoming unable or
failing to do anything required to be done by it at or before Completion the
Purchaser shall not be bound to complete the purchase of the Business and the
Purchaser may by notice rescind this Agreement without liability on its part.
The right conferred upon the Purchaser by this Clause is in addition to and
without prejudice to any other rights of the Purchaser (including any rights to
claim damages or compensation from the Vendor by reason of any such breach or
non-fulfilment) and failure to exercise it shall not constitute a waiver of any
such rights.



--------------------------------------------------------------------------------

14.06 The Vendor hereby undertakes to indemnify and keep indemnified and hold
harmless the Purchaser from and against any loss, claim, damage or liability
suffered or incurred the Purchaser as a result of or in connection with any
breach of any of the said representations, warranties and undertakings
including, but not limited to, any diminution in the value of the Business, any
payment made or required to be made by the Purchaser and any costs and expenses
incurred as a result of such breach provided that the indemnity contained in
this Clause shall be without prejudice to any other rights and remedies of the
Purchaser in relation to any such breach of representation, warranty or
undertaking and all such other rights and remedies are hereby expressly reserved
to the Purchaser.

 

14.07 The Vendor will both before and after Completion promptly notify the
Purchaser in writing of any matter or thing of which the Vendor becomes aware
which is a breach of or inconsistent with any of the representations, warranties
and undertakings herein contained.

 

15. RESTRICTION ON ANNOUNCEMENTS

 

15.01 Each of the parties hereto undertakes that prior to Completion and
thereafter it will not (save as otherwise provided in this Agreement or as
required by law or any rule of any relevant stock exchange) make any
announcement in connection with this Agreement unless the other parties hereto
shall have given their respective consents to such announcement (which consents
may not be unreasonably withheld and may be given either generally or in a
specific case or cases and may be subject to conditions).

 

15.02 No party shall during the subsistence of this Agreement or at any time
thereafter use or disclose to any person any confidential information save and
except:

 

  (a) where duly authorised by that other party; or

 

  (b) where the recipient comprises the first aforementioned party’s auditors,
professional advisors or any other person or body having a legal right or duty
to have access to or knowledge of such confidential information in connection
with the business of that party.

 

15.03 Each party undertakes to ensure that all persons and bodies to whom that
party discloses any confidential information of another party pursuant to Clause
15.02(a) above are made aware, prior to disclosure, of the confidential nature
of such confidential information and that they owe a duty of confidence to the
disclosing party and to ensure that such persons and bodies comply with the
provisions of this Clause 15. Nothing in this Clause 15 shall extend to
information, knowledge or documents which:

 

  (a) are or became part of the public domain, by publication or otherwise,
other than through actions that constitute a breach of the provisions of this
Agreement;

 

  (b) can be established by written evidence to have been lawfully in the
possession of the receiving party at the time of disclosure;

 

  (c) are received by the receiving party from a third party without similar
restrictions and without breach of this Agreement;

 

  (d) were developed by the receiving party independently of and without
reference to any Confidential Information of the disclosing party (the receiving
party shall bear the burden of proving such independent development); or



--------------------------------------------------------------------------------

  (e) which by law, order of a proper court of competent jurisdiction or listing
requirements of the stock exchange in which any party is subject to or as
required by any relevant regulatory authorities is required to be disclosed,
provided that the disclosing party is first given prompt notice of such
requirement in order to enable it to seek an appropriate protective order.

 

15.04 For the purposes of this Clause 15, “confidential information” means the
existence and contents of this Agreement, or any information, documents or
knowledge which is confidential or proprietary and belonging or relating to any
other party and/or its related companies, including without limitation, all
strategic information, financial statements, information or projections,
business plans, data, business records, customer lists, supplier agreements,
partnership or joint venture agreements, sales and marketing plans, employee
lists, policies and procedures, information relating to processes, techniques,
technologies, software programs, source code, schematics, designs, and theory,
whether disclosed before, on or after the date of this Agreement and regardless
of the form or medium used to store or communicate it.

 

16. ACCESS TO INFORMATION

 

16.01 As from the date of this Agreement the Vendor shall give, and shall
procure that the Relevant Companies and the Related STC Companies give to the
Purchaser and any persons authorised by it, all such information relating to the
Business and such access to the premises and all books, title deeds, records,
accounts and other documentation of the Vendor, the Relevant Companies and the
Related STC Companies relating to the Business as the Purchaser may reasonably
request and be permitted to take copies of any such books, deeds, records,
accounts and other documentation and that the officers and employees of the
Vendor, the Relevant Companies and the Related STC Companies shall be instructed
to give promptly all such information and explanations to any such persons as
aforesaid as may be requested by it or them.

 

16.02 In the event of this Agreement ceasing to have effect, the Purchaser
undertakes to release to the Vendor all information and documents concerning the
Business which have been provided to the Purchaser in connection with this
Agreement and also undertakes not to use any such information gained by it to
further itself in its trade or to the detriment of the Vendor or the Business
unless such information had already been known to the Purchaser or had become or
subsequently becomes public knowledge otherwise than by reason of any act or
default of the Purchaser, its advisers or employees.

 

17. MISCELLANEOUS

 

17.01 Each party to this Agreement shall pay its own costs and disbursements of
and incidental to this Agreement save that the Purchaser shall bear the stamp
duty on this Agreement and on the sale, transfer, conveyance or assignment of
the Business.

 

17.02 Each notice, demand or other communication given or made under this
Agreement shall be in writing, in English, and delivered or sent to the relevant
party at its address or facsimile number set out below (or such other address or
facsimile number as the addressee has by five (5) days’ prior written notice
specified to the other parties):

 

to the Vendor:    STC Partners Sdn Bhd    No 13, Jalan Perdana 10/10,    Pusat
Perdagangan Tasik Pandan,



--------------------------------------------------------------------------------

   Pandan Perdana, 55300 Kuala Lumpur, Malaysia    Fax Number:    +6(03)92749343
   Attention:    Managing Director to the Purchaser:    Brightpoint
International (Malaysia) Sdn Bhd    Level 21, Suite 21.01, The Gardens South
Tower,    Mid Valley City, Lingkaran Syed Putra,    59200 Kuala Lumpur, Malaysia
   Fax Number:    +6(03)22822669    Attention:    Board of Directors    With a
copy to: Brightpoint, Inc.    Address    :    7635 Interactive Way, Suite 200,
         Indianapolis, Indiana, 46278 United          States of America    Fax
No.    :    +1 (317) 707-2514    Attention of    :    General Counsel

 

to the Guarantors:         

 

   Name    :    Siow Teh Choy    Address       No 37, Jalan SP 6/7,         
Taman Segar Perdana,          43200 Kuala Lumpur, Malaysia    Fax Number:      
+603 9274 1928    Attention:       Bernard Siow    Name    :    Toh Guan Tong   
Address :       No 44, Lorong Ciku,          41100 Klang,          Selangor
Darul Ehsan, Malaysia    Fax Number    :    +603 7781 4917    Attention    :   
Derrick Toh    Name    :    Fung Chee Hong    Address    :    A-10-6, Casa Indah
1, 2A Persiaran          Surian, Tropicana Indah Resort          Homes, 47410
Petaling Jaya,          Malaysia    Fax Number    :    +603-7877 9066   
Attention    :    Edmund Fung

Any notice, demand or other communication so addressed to the relevant party
shall be deemed to have been delivered:

 

  (a) if given or made by letter, when actually delivered to the relevant
address; and

 

  (b) if given or made by fax, when dispatched.



--------------------------------------------------------------------------------

17.03 No failure or delay by the Purchaser in exercising any right, power or
remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of the same preclude any further exercise thereof or
the exercise of any other right, power or remedy. Without limiting the
foregoing, no waiver by the Purchaser of any breach by the Vendor of any
provision hereof shall be deemed to be a waiver of any subsequent breach of that
or any other provision hereof. If at any time any provision of this Agreement is
or becomes illegal, invalid or unenforceable in any respect, the legality,
validity and enforceability of the remaining provisions of this Agreement shall
not be affected or impaired thereby.

 

17.04 This Agreement shall be assignable only by the Purchaser.

 

17.05 This Agreement (together with any documents referred to herein)
constitutes the whole agreement between the parties hereto and it is expressly
declared that no variations hereof shall be effective unless made in writing.
The Purchaser hereby acknowledges that it is not entering into this Agreement in
reliance upon any representation other than those incorporated into or
represented by the representations, warranties and undertakings referred to in
Clause 14.

 

17.06 The provisions of this Agreement including the representations, warranties
and undertakings herein contained, insofar as the same shall not have been fully
performed at Completion, shall remain in full force and effect notwithstanding
Completion.

 

17.07 Any right of rescission conferred upon the Purchaser hereby shall be in
addition to and without prejudice to all other rights and remedies available to
it.

 

17.08 The Vendor and the Purchaser shall do and execute or procure to be done
and executed all such further acts, deeds, things and documents as may be
necessary to give effect to the terms of this Agreement and to effect the
transfer of the Business to the Purchaser.

 

17.09 This Agreement may be executed in any number of counterparts and by the
parties to it on separate counterparts and each such counterpart shall
constitute an original of this Agreement but all of which together constitute
one and the same instrument. This Agreement shall not be effective until each
party has executed at least one counterpart.

 

18. GOVERNING LAW AND JURISDICTION

 

18.01 This Agreement shall be governed by and construed in accordance with the
laws of Malaysia.

 

18.02 Any dispute arising out of or in connection with this Agreement, including
any question regarding its existence, validity or termination, shall be referred
to and finally resolved by arbitration in Singapore in accordance with the
Arbitration Rules of the Singapore International Arbitration Centre for the time
being in force, which rules are deemed to be incorporated by reference in this
Clause.

 

18.03 The tribunal shall consist of three (3) arbitrators, with one
(1) arbitrator to be appointed by the Vendor, one (1) arbitrator to be appointed
by the Purchaser, and the third arbitrator shall be appointed by the other two
arbitrators.

 

18.04 The language of the arbitration shall be English.



--------------------------------------------------------------------------------

18.05 The arbitration fees and all costs relating to such arbitration (including
the legal fees of the parties) shall be borne by the parties in such proportion
as may be determined in the arbitral award. Any arbitration award shall be final
and binding on the parties.

 

18.06 Any party may bring an action for injunctive relief or other similar
mandatory or prohibitory relief in any court of competent jurisdiction,
including without limitation, any proceedings for the detention, custody or
preservation of any property, pending the results of the arbitration.

 

18.07 This Agreement and the rights and obligations of the parties shall remain
in full force and effect pending the award in any arbitration proceeding.

 

18.08 The Parties hereby submit to the non-exclusive jurisdiction of the courts
of Malaysia for the purpose of enforcement of any arbitral award under this
Clause 18.

EXECUTION PAGE FOLLOWS



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Agreement has been executed on the day and year first
above written.

 

SIGNED by    ) for and on behalf of    ) STC Partners Sdn Bhd    ) in the
presence of:    )

/s/ Siow Kai Xien

   SIGNED by    ) for and on behalf of    ) Brightpoint International    )
(Malaysia) Sdn. Bhd.    ) (formerly known as Prize Effort    ) Sdn. Bhd.)    )
in the presence of:    )

/s/ Felix Choon-Kean Wong

   SIGNED by    ) for and on behalf of    ) Mesad Aktif Resources Sdn. Bhd.    )
in the presence of:    )

/s/ Wong Fong Kie

   SIGNED by    ) for and on behalf of    ) Arista Xtreme Network Sdn. Bhd.    )
in the presence of:    )

/s/ Teh Yan Nee

   SIGNED by    ) for and on behalf of    ) Platinum Waves Sdn. Bhd.    ) in the
presence of:    )

/s/ Yew Guat Li

  



--------------------------------------------------------------------------------

SIGNED by    ) for and on behalf of    ) Leading Mobile Sdn. Bhd.    ) in the
presence of:    )

/s/ Siow Kai Xien

   SIGNED by    ) for and on behalf of    ) ST Connection Sdn. Bhd.    ) in the
presence of:    )

/s/ Vincent Teoh Koon Hoe

   SIGNED by    ) for and on behalf of    ) Genmatic Resources Sdn. Bhd.    ) in
the presence of:    )

/s/ Too Sheau Tyng

   SIGNED by    ) for and on behalf of    ) De’ Mobile-K Sdn. Bhd.    ) in the
presence of:    )

/s/ Yap Keng Joo Mervin

   SIGNED by    ) for and on behalf of    ) Phoneworx Sdn. Bhd.    ) in the
presence of:    )

/s/ Goh Kok Fun

  



--------------------------------------------------------------------------------

SIGNED by    ) Siow Teh Choy    ) in the presence of:    )

/s/ Siow The Choy

   SIGNED by    ) Toh Guan Tong    ) in the presence of:    )

/s/ Toh Guan Tong

   SIGNED by    ) Fung Chee Hong    ) in the presence of:    )

/s/ Fung Chee Hong

  



--------------------------------------------------------------------------------

Schedule 1

THE GUARANTORS

 

Name

  

Company Number /

NRIC Number

  

Registered Address /

Residential Address

  

Business Address

Mesad Aktif Resources Sdn. Bhd.    693771-X    Suite B-01-06 Dataran 3 Two, No.
2 Jalan 19/1, Petaling Jaya, 46300 Selangor   

Lot A7, No. 12E, Jalan Tandang,

Section 51,

46050 Petaling Jaya,

Selangor

Arista Xtreme Network Sdn. Bhd.    703573-K    1A, Blok P/E, Jalan Kaskas Empat,
Taman Cheras, 56100 Kuala Lumpur, Wilayah Persekutuan    Plaza Kelana Jaya,
Block A-09-03, Jalan SS7/13A, 47301 Petaling Jaya, Selangor Darul Ehsan Platinum
Waves Sdn. Bhd.    650478-H    Suite B-01-06, Dataran 3 Two, No. 2 Jalan 19/1,
46300 Petaling Jaya, Selangor    No 13, Jalan Perdana 10/10, Pandan Perdana,
55300 Kuala Lumpur, Wilayah Persekutuan Leading Mobile Sdn. Bhd.    732664-T   
No. 10 Lot 3107, Hakka Avenue Estate, 5 1/2 Mile Jalan Penrissen, 93250 Kuching,
Sarawak    Lot 1-9-E6, 9th Floor, CPS Tower, Centre Point, Sabah ST Connection
Sdn. Bhd.    761446-A    Suite B-01-06, Dataran 3 Two, No. 2 Jalan 19/1, 46300
Petaling Jaya   

No. 3 – 2, Jalan PJU 8/5D,

Bandar Damansara Perdana,

47820, Petaling Jaya, Selangor

Genmatic Resources Sdn. Bhd.    810344-T    1A, Block P/E, Jalan Kaskas Empat,
Taman Cheras, 56100 Kuala Lumpur, Wilayah Persekutuan    Unit No. 5-2, Block D2,
Jalan PJU 1/39, Dataran Prima, 47301 Petaling Jaya, Selangor De’ Mobile-K Sdn.
Bhd.    717730-T    Suite B-01-06, Dataran 3 Two, No. 2 Jalan 19/1, 46300
Petaling Jaya   

Lot No. 26GM, First Floor, Jalan

Perdana 4/3, Pandan Perdana, 53300 Kuala Lumpur

Phoneworx Sdn. Bhd.    687993-D    15 Jalan Bidalan U2/12, Taman TTDI Jaya, Shah
Alam, 40150 Selangor   

No. 19-1 (PT705), PJS8/18, Dataran Mentari, Bandar

Sunway, 46150 Petaling Jaya, Selangor Darul Ehsan



--------------------------------------------------------------------------------

Name

  

Company Number /

NRIC Number

  

Registered Address /

Residential Address

  

Business Address

Siow Teh Choy (Bernard)          No 13, Jalan Perdana 10/10, Pandan Perdana,
55300 Kuala Lumpur, Wilayah Persekutuan Toh Guan Tong (Derrick)         

Lot A7, No. 12E, Jalan Tandang,

Section 51,

46050 Petaling Jaya,

Selangor

Fung Chee Hong (Edmund)         

Plaza Kelana Jaya,

A-09-03, Jalan SS 7/13A, 47301 Petaling Jaya, Selangor Darul Ehsan



--------------------------------------------------------------------------------

SCHEDULE 2

RELEVANT COMPANIES

 

Name of Company

  

Company
Number

  

Registered Address

  

Business Address

  

Business

Mesad Aktif Resources Sdn. Bhd.    693771-X    Suite B-01-06 Dataran 3 Two, No.
2 Jalan 19/1, Petaling Jaya, 46300 Selangor   

Lot A7, No. 12E, Jalan Tandang,

Section 51,

46050 Petaling Jaya,

Selangor

   Logistics and fulfillment services to wireless communication Arista Xtreme
Network Sdn. Bhd.    703573-K    1A, Blok P/E, Jalan Kaskas Empat, Taman Cheras,
56100 Kuala Lumpur, Wilayah Persekutuan    Plaza Kelana Jaya, Block A-09-03,
Jalan SS7/13A, 47301 Petaling Jaya, Selangor Darul Ehsan    Platinum Waves Sdn.
Bhd.    650478-H    Suite B-01-06, Dataran 3 Two, No. 2 Jalan 19/1, 46300
Petaling Jaya, Selangor    No 13, Jalan Perdana 10/10, Pandan Perdana, 55300
Kuala Lumpur, Wilayah Persekutuan    Leading Mobile Sdn. Bhd.    732664-T    No.
10 Lot 3107, Hakka Avenue Estate, 5 1/2 Mile Jalan Penrissen, 93250 Kuching,
Sarawak    Lot 1-9-E6, 9th Floor, CPS Tower, Centre Point, Sabah    ST
Connection Sdn. Bhd.    761446-A    Suite B-01-06, Dataran 3 Two, No.2 Jalan
19/1, 46300 Petaling Jaya   

No. 3 – 2, Jalan PJU 8/5D,

Bandar Damansara Perdana,

47820, Petaling Jaya, Selangor

   Logistic and fulfillment service to Financial Institution and Corporate
Companies Genmatic Resources Sdn. Bhd.    810344-T    1A, Block P/E, Jalan
Kaskas Empat, Taman Cheras, 56100 Kuala Lumpur, Wilayah Persekutuan    Unit No.
5-2, Block D2, Jalan PJU 1/39, Dataran Prima, 47301 Petaling Jaya, Selangor   



--------------------------------------------------------------------------------

Name of Company

  

Company
Number

  

Registered Address

  

Business Address

  

Business

De’ Mobile-K Sdn. Bhd.    717730-T    Suite B-01-06, Dataran 3 Two, No.2 Jalan
19/1, 46300 Petaling Jaya, Selangor   

Lot No. 26GM, First Floor, Jalan

Perdana 4/3, Pandan Perdana, 53300 Kuala Lumpur

   After Sales Sevice & repair Phoneworx Sdn. Bhd.    687993-D    15 Jalan
Bidalan U2/12, Taman TTDI Jaya, Shah Alam, 40150 Selangor   

No. 19-1 (PT705), PJS8/18, Dataran Mentari, Bandar

Sunway, 46150 Petaling Jaya, Selangor Darul Ehsan

   After Sales Sevice & repair



--------------------------------------------------------------------------------

SCHEDULE 3

PART I

THE TENANCY AGREEMENTS

 

Landlord

  

Tenant

  

Property

   Rent   

Term

  

Date of Agreement

Sunyap Development Sdn. Bhd.    Arista Xtreme Network Sdn. Bhd.   

1-9-E4, 9th Floor, CPS Tower, Centre Point Sabah,

No.1, Jalan Centre Point,88100, Kota Kinabalu

        

Malaysian Assurance Alliance Berhad

(but has assigned all its rights in respect of the property on which the demised
premises is erected to Episo Realty Development Sdn. Bhd. by a sale and purchase
agreement dated 21 December 2010 and a deed of assignment dated 13 August 2011)

   Arista Xtreme Network Sdn. Bhd.   

Menara MAA, Suite B-SR1 (Strong Room), Basement

Level and Suite 1-2, Level 1, Lot 86, Section 53, Jalan

Ban Hock, 93100 Kuching, Sarawak.

         Tharanpal Singh    Arista Xtreme Network Sdn. Bhd.    Plaza Kelana
Jaya, Block A-09-03, Jalan SS7/13A, 47301 Petaling Jaya, Selangor Darul Ehsan   
      Ally Services Sdn. Bhd.    De’ Mobile-K Sdn. Bhd.   

Lot No. 26GM, First Floor, Jalan

Perdana 4/3, Pandan Perdana, Cheras, 53300 Kuala Lumpur

        



--------------------------------------------------------------------------------

Landlord

  

Tenant

  

Property

   Rent   

Term

  

Date of Agreement

Forest Point Sdn. Bhd.    Genmatic Resources Sdn. Bhd.    Unit No. 5-2, Block
D2, Jalan PJU 1/39, Dataran Prima, 47301 Petaling Jaya, Selangor         
Hedgeford Sdn. Bhd.    Mesad Aktif Resources Sdn. Bhd.   

Lot A7, No. 12E, Jalan Tandang,

Section 51,

46050 Petaling Jaya,

Selangor

         Choo Peng Sum    Phoneworx Sdn. Bhd.   

No. 19-1 (PT705), PJS8/18, Dataran Mentari, Bandar

Sunway, 46150 Petaling Jaya, Selangor Darul Ehsan

         Choo Wing Chong    Phoneworx Sdn. Bhd.   

No. 19-2 (PT705), PJS 8/18, Dataran Mentari Bandar

Sunway, 46150, Petaling Jaya, Selangor Darul Ehsan

         Istimewa Sejati Sdn. Bhd.    Phoneworx Sdn. Bhd.   

Lot 33-04-42, 4th Floor, Prangin Mall-Komtar, Jalan Dr

Lim Chwee Leong, 10100, Penang.

        



--------------------------------------------------------------------------------

Landlord

  

Tenant

  

Property

   Rent   

Term

  

Date of Agreement

Tann Shu Dee    Platinum Waves Sdn. Bhd.    Unit 51, Level 3A, Block 1, KK Times
Square, Coastal Highway, 88100, Kota Kinabalu, Sabah          Dr Muhammad Amir
Bin Kamaluddin    ST Connection Sdn. Bhd.   

No. 3 – 2, Jalan PJU 8/5D,

Bandar Damansara Perdana,

47820, Petaling Jaya, Selangor

        



--------------------------------------------------------------------------------

Part II

THE FIXED ASSETS

 

Description



--------------------------------------------------------------------------------

PART III(A)

THE KEY CUSTOMER CONTRACTS

 

Date

  

Parties

PART III(B)

THE CUSTOMER CONTRACTS

 

Date

  

Parties

PART IV(A)

THE KEY SUPPLIER CONTRACTS

 

Date

  

Parties

8 May 2009   

PART IV(B)

THE SUPPLIER CONTRACTS

 

Date

  

Parties

None   



--------------------------------------------------------------------------------

Part V

TRADE MARKS

 

No.

  

Description or Picture of Mark

  

Proprietor

1.       Mesad Aktif Resources Sdn. Bhd. 2.       Arista Xtreme Network Sdn.
Bhd. 3.       Platinum Waves Sdn. Bhd. 4.       Leading Mobile Sdn. Bhd. 5.   
   ST Connection Sdn. Bhd. 6.       Genmatic Resources Sdn. Bhd. 7.       De’
Mobile-K Sdn. Bhd. 8.       Phoneworx Sdn. Bhd.

TRADE NAME

 

No.

  

Trade Name

  

Proprietor

1.    Mesad Aktif Resources    Mesad Aktif Resources Sdn. Bhd. 2.    Arista
Xtreme Network    Arista Xtreme Network Sdn. Bhd. 3.    Platinum Waves   
Platinum Waves Sdn. Bhd. 4.    Leading Mobile    Leading Mobile Sdn. Bhd. 5.   
ST Connection    ST Connection Sdn. Bhd. 6.    Genmatic Resources    Genmatic
Resources Sdn. Bhd. 7.    De’ Mobile-K    De’ Mobile-K Sdn. Bhd. 8.    Phoneworx
   Phoneworx Sdn. Bhd.



--------------------------------------------------------------------------------

PART VI

EXCLUDED ASSETS

 

1. The apartment bearing the postal address A21-3-3A, Ceriaan Kiara Condominium,
15 Jalan Kiara 3, Mont Kiara, 50480 Kuala Lumpur, Malaysia, with such apartment
being erected on that parcel of land with the master issue document of title
held under Geran Mukim 1129, Lot No. 1889, Mukim Batu, District of Kuala Lumpur,
Negeri Wilayah Persekutuan, Kuala Lumpur;

 

2.

One unit of four and a half (4 1/2) storey commercial shop office erected on all
piece of leasehold land for 99 years expiring on 27 June 2094 and held under
Individual Title No. H.S. (M) 32831, P.T. No. 32671, Tempat Taman Kencana in the
Mukim of Empang, District of Hulu Langat, State of Selangor and bearing the
postal address at No. 13A, Jalan Perdana 10/10, Pandan Perdana, 55300 Kuala
Lumpur with an area measuring approximately 2659 square feet (247.0211 square
metres);

 

3. The motor vehicles bearing the registration numbers WVK 2828, WUQ 1106, WQG
2828 and BJS 2828;

 

4. The Book Debts; and

 

5. All the cash-in-hand and at bank as at the close of business on the day
immediately prior to the Effective Date and any cheques, bills and notes which
have been issued in favour of the Vendor or the Relevant Companies before the
close of business on the day immediately prior to the Effective Date.



--------------------------------------------------------------------------------

PART VII

ALLOCATION OF PURCHASE PRICE

The parties agree that the Purchaser shall at its discretion allocate the
Consideration amongst the Business Assets, and shall within thirty (30) days
from the date of this Agreement, deliver a written notice of such allocation to
the Vendor, and the parties agree to attach the allocation set out in such
notice to this Part VII of Schedule 3.



--------------------------------------------------------------------------------

Schedule 5

DEED OF GUARANTEE

THIS DEED OF GUARANTEE is made on the              day of              2011

AMONGST:

 

(1) THE ENTITIES AND PERSONS whose respective names and addresses are set out in
column 1 of Schedule 1 (each a “Guarantor”, and together the “Guarantors”); and

 

(2) BRIGHTPOINT INTERNATIONAL (MALAYSIA) SDN. BHD. (formerly known as Prize
Effort Sdn. Bhd.) (Company Number: 938070-W), a private limited company
incorporated under the laws of Malaysia and whose registered office is at Level
21, Suite 21.01, The Gardens South Tower, Mid Valley City, Lingkaran Syed Putra,
59200 Kuala Lumpur, Malaysia (the “Purchaser”).

WHEREAS:

 

(A) By an Agreement for the Sale and Purchase of Assets dated [—] (the
“Agreement”) made amongst (1) STC Partners Sdn. Bhd. (Company Number: 889889-U),
a private limited company incorporated under the laws of Malaysia and whose
registered office is at 1A, Blok P/E, Jalan Kaskas Empat, Taman Cheras, 56100
Kuala Lumpur, Wilayah Persekutuan (the “Vendor”), (2) the Purchaser, and (3) the
Guarantors, the Vendor has agreed to sell and the Purchaser has agreed to
purchase the Business (as therein defined) on the terms and conditions therein
contained.

 

(B) Pursuant to the Agreement the Vendor has assumed certain obligations to the
Purchaser and it is a condition of the Agreement that the Guarantors deliver to
the Purchaser this Guarantee in respect of the obligations of the Vendor under
the Agreement.

IN CONSIDERATION OF THE MUTUAL COVENANTS HEREIN, NOW THIS DEED WITNESSES as
follows:

 

1. INTERPRETATION

 

1.01 Unless the context requires otherwise, words and expressions and other
rules of interpretation defined, used or set out in the Agreement have the same
meanings and application in this Guarantee.

 

1.02 References herein to the Agreement shall be construed as references to the
Agreement as amended or supplemented from time to time.

 

1.03 The expressions the “Guarantor”, the “Vendor” and the “Purchaser” shall,
where the context permits, include their respective successors, personal
representatives and assigns.

 

1.04 All representations, warranties, undertakings, indemnities, covenants,
agreements and obligations given or entered into by more than one person are
given or entered into jointly and severally.



--------------------------------------------------------------------------------

2. GUARANTEE AND INDEMNITY

 

2.01 In consideration of the Purchaser agreeing at the request of the Guarantors
(as evidenced by its execution hereof) to enter into the Agreement and to
complete the purchase of the Business in accordance therewith, the Guarantors
hereby unconditionally and irrevocably guarantee to the Purchaser the due and
punctual performance and discharge by the Vendor of all obligations (whether
present or future, actual or contingent) due, owing or incurred to the Purchaser
by the Vendor under or pursuant to the Agreement including, without limiting the
generality of the foregoing, the payment of all moneys that may at any time be
or become due and payable to the Purchaser by the Vendor, whether by way of
consideration, costs, expenses, losses, damages or as a consequence of any
breach or non-fulfilment of any representation, warranty or undertaking or
otherwise (all of which obligations are hereinafter called “the Vendor’s
Obligations”) to the intent that should the Vendor fail duly and punctually to
perform or discharge any of the Vendor’s Obligations the Guarantors shall
forthwith upon demand perform and discharge or procure the performance and
discharge of the Vendor’s Obligations.

 

2.02 In addition and without prejudice to the guarantee contained above, the
Guarantors hereby unconditionally and irrevocably agree, as a primary
obligation, to indemnify and hold the Purchaser harmless against all costs,
expenses, losses, claims or damages suffered or incurred by the Purchaser as a
result of any breach or non-fulfilment of any representation, warranty or
undertaking, the failure by the Vendor to make any payment under the Agreement
when due or as a result of any of the Vendor’s Obligations being or becoming
void, voidable or unenforceable for any reason whatsoever (whether or not known
to the Purchaser), the amount of such costs, expenses, losses, claims or damages
being the amount which the Purchaser would have otherwise been entitled to
recover from the Vendor together with all expenses which the Purchaser may incur
in proceeding against the Vendor or the Guarantors.

 

3. LIABILITY UNCONDITIONAL

The Guarantors shall be liable under this Guarantee as if it was a primary
obligor and the liability of the Guarantor shall not be affected or discharged
by:

 

  (a) the granting of time or any other indulgence to the Vendor or to any other
person;

 

  (b) any amendment, variation, compounding, compromise or release of the
Vendor’s Obligations;

 

  (c) the invalidity or unenforceability of any of the Vendor’s Obligations;

 

  (d) any waiver or exercise of, or omission to exercise, any rights against the
Vendor or any other person or any failure to take, perfect or exercise any other
security for the Vendor’s Obligations;

 

  (e) any other person being or becoming a guarantor of the Vendor’s Obligations
or the Purchaser obtaining or exercising other security for the Vendor’s
Obligations;

 

  (f) the liquidation, winding-up, or receivership of the Vendor;

 

  (g) any other act, matter, event or omission which but for this provision
would or might operate to discharge, impair or otherwise affect the Guarantors’
liability hereunder.



--------------------------------------------------------------------------------

The Guarantors waive any right available to it under any applicable law which is
inconsistent with any provision of this Guarantee or which might otherwise
require the Purchaser to proceed against the Vendor or any other person before
making a demand on the Guarantors.

 

4. CONTINUING GUARANTEE

This Guarantee shall be a continuing guarantee and shall remain in full force
and effect until all of the Vendor’s Obligations have been duly performed and
discharged notwithstanding the insolvency or liquidation or any incapacity or
change in the constitution or status of the Vendor or other matter whatsoever.
This Guarantee is in addition to and independent of, and shall not be affected
by any dealing with, any other guarantee or other security now or at any time
hereafter held by the Purchaser.

 

5. ENFORCEMENT OF CLAIMS BY GUARANTORS

So long as any of the Vendor’s Obligations remain outstanding the Guarantors
shall not exercise any right of subrogation or any other right of a surety or
enforce any security or other right or claim against the Vendor or any other
person whether in respect of its liability under this Guarantee or otherwise or
claim in the insolvency, or liquidation of the Vendor in competition with the
Purchaser.

 

6. SUSPENSE ACCOUNT

The Purchaser may place and keep any moneys received by virtue of this Guarantee
to the credit of a suspense account in order to preserve the rights of the
Purchaser to sue or prove for the whole amount of its claims against the Vendor.

 

7. SET-OFF AND DEDUCTIONS

All payments under this Guarantee shall be made in full without set-off or
counterclaim or any restriction or condition and free and clear of any present
or future taxes, duties, charges or other deductions or withholdings of any
nature. If any deduction or withholding is required to be made from any such
payment the Guarantors shall, together with such payment, pay to the Purchaser
such additional amount as is necessary to ensure that the Purchaser receives the
full amount due hereunder.

 

8. DISCHARGE CONDITIONAL

Any settlement or discharge between the Purchaser and the Guarantors shall be
conditional upon no security or payment to the Purchaser by the Vendor or any
other person being rescinded, avoided, reduced or otherwise returned by virtue
of any provision or enactment relating to bankruptcy, insolvency,
reorganisation, liquidation or otherwise and the Purchaser shall be entitled to
recover the value or amount of any such security or payment from the Guarantors
subsequently as if such settlement or discharge had not occurred.



--------------------------------------------------------------------------------

9. REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS

 

9.01 The Guarantors hereby represent, warrant and undertake to the Purchaser
that:

 

  (a) each Guarantor has full power, authority and legal right to enter into
this Guarantee and the execution and delivery of this Guarantee will not result
in the breach or termination of any of the terms or conditions of or constitute
a default under any agreement, commitment or other instrument to which any
Guarantor is a party or violate any law or any rule or regulation of any
administrative agency or governmental body or any order, writ, injunction or
decree of any court, administrative agency or governmental body; and

 

  (b) the STC APA has completed in accordance with the terms thereunder.

 

9.02 The representations, warranties and undertakings set out in each sub-clause
of Clause 9.01 shall be separate and independent and shall not be limited by
reference to any other paragraph or anything in this Guarantee.

 

10. WAIVER AND SEVERABILITY

No failure or delay by the Purchaser in exercising any right, power or remedy
under this Guarantee shall operate as a waiver thereof, nor shall any single or
partial exercise of the same preclude any further exercise thereof or the
exercise of any other right, power or remedy. If at any time any provision of
this Guarantee is or becomes illegal, invalid or unenforceable in any respect,
the legality, validity and enforceability of the remaining provisions of this
Guarantee shall not be affected or impaired thereby.

 

11. MORE THAN ONE GUARANTOR

 

11.01 Where the Guarantor is more than one person, each such person agrees to be
bound by this Guarantee notwithstanding that any other persons who were intended
to sign or to be bound may not do so or be effectually bound and notwithstanding
that this Guarantee may be determined or be or become invalid or unenforceable
against any one or more of such persons. The Purchaser may release in whole or
in part and in such manner as it thinks fit any one or more of such persons from
this Guarantee and compound with or otherwise vary or agree to vary the
liability of or grant time or indulgence to or make other arrangements with any
one or more of the same without prejudicing or affecting the Purchaser’s rights
and remedies against any other such person.

 

11.02 Where the Guarantor is more than one person, the agreements obligations
and liabilities of the Guarantor herein contained or implied shall be joint and
several.

 

12. ASSIGNMENT

The Purchaser may assign its rights and benefits under this Guarantee.



--------------------------------------------------------------------------------

13. NOTICES

Each notice, demand or other communication given or made hereunder shall be in
writing, in English, and delivered or sent to the relevant party at its address
or facsimile number set out below (or such other address or facsimile number as
the addressee has by five (5) days’ prior written notice specified to the other
party):

 

to the Guarantors:          Name    :    Siow Teh Choy Address    :    No 37,
Jalan SP 6/7,       Taman Segar Perdana,       43200 Kuala Lumpur, Malaysia Fax
Number    :    +603 9274 1928 Attention    :    Bernard Siow Name    :    Toh
Guan Tong Address    :    No 44, Lorong Ciku,       41100 Klang,       Selangor
Darul Ehsan, Malaysia Fax Number    :    +603 7781 4917 Attention    :   
Derrick Toh Name    :    Fung Chee Hong Address    :    A-10-6, Casa Indah 1, 2A
      Persiaran Surian,       Tropicana Indah Resort Homes,       47410 Petaling
Jaya, Malaysia Fax Number    :    +603-7877 9066 Attention    :    Edmund Fung

To the Purchaser:       Brightpoint International (Malaysia) Sdn Bhd       Level
21, Suite 21.01, The Gardens South Tower,       Mid Valley City, Lingkaran Syed
Putra,       59200 Kuala Lumpur, Malaysia       Fax Number:    +6(03)22822669   
   Attention:    Board of Directors       With a copy to: Brightpoint, Inc.   
     Address    :    7635 Interactive Way, Suite 200, Indianapolis, Indiana
46278, United States of America         Fax No.    :    +1 (317) 707-2514      
  Attention of    :    General Counsel

Any notice, demand or other communication so addressed to the relevant party
shall be deemed to have been delivered (a) if given or made by letter, when
actually delivered to the relevant address; and (b) if given or made by
facsimile, when dispatched.



--------------------------------------------------------------------------------

14. COUNTERPARTS

 

14.01 This Guarantee may be executed in any number of counterparts and by the
parties to it on separate counterparts and each such counterpart shall
constitute an original of this Guarantee but all of which together constitute
one and the same instrument. This Guarantee shall not be effective until each
party has executed at least one counterpart.

 

15. GOVERNING LAW AND JURISDICTION

 

15.01 This Guarantee shall be governed by and construed in accordance with the
laws of Malaysia.

 

15.02 Any dispute arising out of or in connection with this Guarantee, including
any question regarding its existence, validity or termination, shall be referred
to and finally resolved by arbitration in Singapore in accordance with the
Arbitration Rules of the Singapore International Arbitration Centre for the time
being in force, which rules are deemed to be incorporated by reference in this
Clause.

 

15.03 The tribunal shall consist of three (3) arbitrators, with one
(1) arbitrator to be appointed by the Guarantors, one (1) arbitrator to be
appointed by the Purchaser, and the third arbitrator shall be appointed by the
other two arbitrators.

 

15.04 The language of the arbitration shall be English.

 

15.05 The arbitration fees and all costs relating to such arbitration (including
the legal fees of the parties) shall be borne by the parties in such proportion
as may be determined in the arbitral award. Any arbitration award shall be final
and binding on the parties.

 

15.06 Any party may bring an action for injunctive relief or other similar
mandatory or prohibitory relief in any court of competent jurisdiction,
including without limitation, any proceedings for the detention, custody or
preservation of any property, pending the results of the arbitration.

 

15.07 This Guarantee and the rights and obligations of the parties shall remain
in full force and effect pending the award in any arbitration proceeding.

 

15.08 The Parties hereby submit to the non-exclusive jurisdiction of the courts
of Malaysia for the purpose of enforcement of any arbitral award under this
Clause 15.

SCHEDULE 1

THE GUARANTORS

 

Name

  

Company Number /

NRIC Number

  

Registered Address /

Residential Address

  

Business Address

Mesad Aktif Resources Sdn. Bhd.

   693771-X    Suite B-01-06 Dataran 3 Two, No. 2 Jalan 19/1, Petaling Jaya,
46300 Selangor   

Lot A7, No. 12E, Jalan Tandang,

Section 51,

46050 Petaling Jaya,

Selangor

Arista Xtreme Network Sdn. Bhd.

   703573-K    1A, Blok P/E, Jalan Kaskas Empat, Taman Cheras, 56100 Kuala
Lumpur, Wilayah Persekutuan    Plaza Kelana Jaya, Block A-09-03, Jalan SS7/13A,
47301 Petaling Jaya, Selangor Darul Ehsan



--------------------------------------------------------------------------------

Name

  

Company Number /

NRIC Number

  

Registered Address /

Residential Address

  

Business Address

Platnium Waves Sdn. Bhd.

   650478-H    Suite B-01-06, Dataran 3 Two, No. 2 Jalan 19/1, 46300 Petaling
Jaya, Selangor    No 13, Jalan Perdana 10/10, Pandan Perdana, 55300 Kuala
Lumpur, Wilayah Persekutuan

Leading Mobile Sdn. Bhd.

   732664-T    No. 10 Lot 3107, Hakka Avenue Estate, 5 1/2 Mile Jalan Penrissen,
93250 Kuching, Sarawak    Lot 1-9-E6, 9th Floor, CPS Tower, Centre Point, Sabah

ST Connection Sdn. Bhd.

   761446-A    Suite B-01-06, Dataran 3 Two, No.2 Jalan 19/1, 46300 Petaling
Jaya, Selangor   

No. 3 – 2, Jalan PJU 8/5D,

Bandar Damansara Perdana,

47820, Petaling Jaya, Selangor

Genmatic Resources Sdn. Bhd.

   810344-T    1A, Block P/E, Jalan Kaskas Empat, Taman Cheras, 56100 Kuala
Lumpur, Wilayah Persekutuan    Unit No. 5-2, Block D2, Jalan PJU 1/39, Dataran
Prima, 47301 Petaling Jaya, Selangor

De’ Mobile-K Sdn. Bhd.

   717730-T    Suite B-01-06, Dataran 3 Two, No.2 Jalan 19/1, 46300 Petaling
Jaya, Selangor   

Lot No. 26GM, First Floor, Jalan

Perdana 4/3, Pandan Perdana, 53300 Kuala Lumpur

Phoneworx Sdn. Bhd.

   687993-D    15 Jalan Bidalan U2/12, Taman TTDI Jaya, Shah Alam, 40150
Selangor   

No. 19-1 (PT705), PJS8/18, Dataran Mentari, Bandar

Sunway, 46150 Petaling Jaya, Selangor Darul Ehsan

Siow Teh Choy (Bernard)

         No 13, Jalan Perdana 10/10, Pandan Perdana, 55300 Kuala Lumpur, Wilayah
Persekutuan

Toh Guan Tong (Derrick)

        

Lot A7, No. 12E, Jalan Tandang,

Section 51,

46050 Petaling Jaya,

Selangor



--------------------------------------------------------------------------------

Name

  

Company Number /

NRIC Number

  

Registered Address /

Residential Address

  

Business Address

Fung Chee Hong (Edmund)

        

Plaza Kelana Jaya,

A-09-03, Jalan SS 7/13A, 47301 Petaling, Selangor Darul Ehsan

IN WITNESS WHEREOF this Deed has been executed on the day and year first above
written.

 

THE COMMON SEAL of   )       Mesad Aktif Resources Sdn. Bhd.   )       was
hereunto affixed by   )       authority of the Board of Directors   )       in
the presence of:   )       THE COMMON SEAL of   )      
Arista Xtreme Network Sdn. Bhd.   )       was hereunto affixed by   )      
authority of the Board of Directors   )       in the presence of:   )       THE
COMMON SEAL of   )       Platinum Waves Sdn. Bhd.   )       was hereunto affixed
by   )       authority of the Board of Directors   )       in the presence of:  
)       THE COMMON SEAL of   )       Leading Mobile Sdn. Bhd.   )       was
hereunto affixed by   )       authority of the Board of Directors   )       in
the presence of:   )      



--------------------------------------------------------------------------------

THE COMMON SEAL of   )       ST Connection Sdn. Bhd.   )       was hereunto
affixed by   )       authority of the Board of Directors   )       in the
presence of:   )       THE COMMON SEAL of   )       Genmatic Resources Sdn. Bhd.
  )       was hereunto affixed by   )       authority of the Board of Directors
  )       in the presence of:   )       THE COMMON SEAL of   )       De’
Mobile-K Sdn. Bhd.   )       was hereunto affixed by   )       authority of the
Board of Directors   )       in the presence of:   )       THE COMMON SEAL of  
)       Phoneworx Sdn. Bhd.   )       was hereunto affixed by   )      
authority of the Board of Directors   )       in the presence of:   )      
SIGNED, SEALED AND DELIVERED   )       by Siow Teh Choy   )       in the
presence of:   )       SIGNED, SEALED AND DELIVERED   )       by Toh Guan Tong  
)       in the presence of:   )      



--------------------------------------------------------------------------------

SIGNED, SEALED AND DELIVERED   )       by Fung Chee Hong   )       in the
presence of:   )       THE COMMON SEAL of   )       Brightpoint International  
)       (Malaysia) Sdn Bhd.   )       (formerly known as Prize Effort Sdn. Bhd.)
  )       was hereunto affixed by   )       authority of the Board of Directors
  )       in the presence of:   )      



--------------------------------------------------------------------------------

Schedule 6

REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS

The Accounts

 

l. The Accounts have been prepared in accordance with the requirements of all
relevant statutes and with good and generally accepted Malaysian accountancy
principles and practice consistently applied and are accurate in all respects
and show a true and fair view of the state of affairs of the Relevant Companies
and of their results and profits for the financial period ending on the
Accounting Date and:

 

  (a) depreciation of the fixed assets of the Relevant Companies have been made
at a rate sufficient to write down the value of such assets to nil not later
than the end of their useful working lives;

 

  (b) slow moving stock has been written down appropriately and unrecoverable
work-in-progress and redundant and obsolete stock has been wholly written off
and the value attributed to the remaining stock did not exceed the lower of cost
or net realisable value at the Accounting Date on a going concern basis;

 

  (c) the stock-in-trade of the Relevant Companies has/have been valued on a
basis in all material respects consistent with that adopted for the purpose of
the audited accounts of the Relevant Companies in respect of the beginning and
end of each of the three (3) preceding accounting periods;

 

  (d) the Accounts disclose and make full provision or reserve for all actual
liabilities;

 

  (e) the Accounts disclose and make proper provision or reserve for or note all
contingent liabilities, capital or burdensome commitments and deferred taxation;

 

  (f) the bases and policies of accounting of the Relevant Companies (including
depreciation) adopted for the purpose of preparing the Accounts are the same as
those adopted for the purpose of preparing the audited accounts of the Relevant
Companies for each of the three (3) preceding accounting periods;

 

  (g) the profits and losses of the Relevant Companies shown by the Accounts and
for the three (3) preceding accounting periods have not in any material respect
been affected by any unusual or exceptional item or by any other matter which
has rendered such profits or losses unusually high or low; and

 

  (h) the book debts shown in the Accounts have realised or will in aggregate
realise the nominal amount thereof less any reserve for bad or doubtful debts
included in the Accounts and none of the amounts shown in the Accounts in
respect of debtors is represented by debts which were then more than three
(3) months overdue for payment and none of the same has been released or settled
for an amount less than that shown in the Accounts.

Taxation

 

2.

The Accounts contain full provision for all taxation in relation to the Business
including deferred or provisional taxation liable to be assessed on the Relevant
Companies for the accounting period ended on the Accounting Date or for any
subsequent period (on the basis of the rates of tax and taxation statutes in
force at the Accounting Date) in respect of any



--------------------------------------------------------------------------------

  transaction, event or omission occurring or any income or profits or gains
earned, accrued or received by the Vendor or the Relevant Companies (as the case
may be) on or prior to the Accounting Date or for which the Vendor or the
Relevant Companies (as the case may be) is accountable up to such date and all
contingent liabilities for taxation have been provided for or disclosed in the
Accounts.

 

3. Since the Accounting Date no further liability or contingent liability for
taxation in relation to the Business has arisen otherwise than as a result of
trading activities in the ordinary course of its business.

 

4. All returns of the Relevant Companies and the Vendor made for taxation
purposes were when made and remain correct and on a proper basis and all other
information supplied to the Inland Revenue Board or other fiscal authority for
such purpose was when supplied and remains correct and on a proper basis and
such returns include all returns and information which the Relevant Companies
and the Vendor ought to have made or given and are not subject to any dispute
with the Inland Revenue Board or any other relevant fiscal authority at the date
hereof and there is no fact or matter which might result in any such dispute or
any liability for taxation (present or future) not provided for in its audited
accounts.

 

5. All returns and information made or given by the Relevant Companies and the
Vendor to any relevant authorities in connection with the import or export of
any products in relation to the Business are correct and the Relevant Companies
and the Vendor have complied with all legislation relating to the import and
export of products and to all customs and excise matters.

 

6. The Relevant Companies and the Vendor have paid all taxation in relation to
the Business for which it is liable to account to the Inland Revenue Board or
other fiscal authority on the due date for payment thereof and is under no
liability to pay any penalty or interest in connection therewith and without
prejudice to the generality of the foregoing the Relevant Companies and the
Vendor have made all deductions and withholdings in respect or on account of
taxation which it is required or entitled by any relevant legislation to make
from any payments made by it and where appropriate the Relevant Companies and
the Vendor have accounted in full to the relevant fiscal authority for any
taxation so deducted or withheld.

Corporate Matters

 

7. Each of the Vendor and the Relevant Companies has been duly incorporated and
is validly existing under the laws of Malaysia and has full power, authority and
legal right to own its assets and carry on its business and is not in
receivership or liquidation, it has taken no steps to enter liquidation and no
petition has been presented for winding up by the Vendor or the Relevant
Companies and there are no grounds on which a petition or application could be
based for the winding up or appointment of a receiver of the Vendor or the
Relevant Companies.

 

8. The copies of the Memorandum and Articles of Association of each of the
Vendor and the Relevant Companies that have been produced to the Purchaser are
accurate and complete in all respects and have attached to them copies of all
resolutions and agreements which are required to be so attached. Each of the
Vendor and the Relevant Companies has complied with its Memorandum and Articles
of Association in all respects and none of the activities, agreements,
commitments or rights of the Vendor is ultra vires or unauthorised.



--------------------------------------------------------------------------------

The Business

 

9. Upon the completion of the STC APA, the Vendor will be the sole legal and
beneficial owner of and has a good and marketable title to the Business free and
clear of any Encumbrance or other third party rights whatsoever.

 

10. There are no options or other agreements outstanding which provide for the
sale or transfer to any person of or the right to require the creation of any
Encumbrance over the Business or any part thereof.

Trading and General Commercial Matters

 

11. Prior to the completion of the STC APA, the Relevant Companies have good and
marketable title to the Stock-in-Trade free from any Encumbrances or other third
party rights and the Stock-in-Trade is in good condition and of normal
merchantable quality and capable of being sold by the Vendor in the ordinary
course of business to a purchaser in accordance with its list prices without
rebate or allowance. Upon the completion of the STC APA, the Vendor will have
good and marketable title to the Stock-in-Trade free from any Encumbrances or
other third party rights and the Stock-in-Trade is in good condition and of
normal merchantable quality and capable of being sold by the Vendor in the
ordinary course of business to a purchaser in accordance with its list prices
without rebate or allowance. The level of stocks of finished products at the
date hereof is not materially different from levels in previous stock
inventories of the Relevant Companies.

 

12. Upon the completion of the STC APA, the Fixed Assets will be the sole and
absolute property of and held by the Vendor free from any Encumbrances, hire or
hire purchase agreements, credit sale agreements or agreements for payment on
deferred terms or bills of sale and the Vendor has good and marketable title
thereto and all such assets shall be in the possession or under the control of
the Vendor. Neither the construction, positioning nor use of any of the Fixed
Assets, nor the Fixed Assets themselves, contravene any relevant provision of
any legislation, regulation or other requirement having the force of law, and
all Fixed Assets are in good repair and capable of being used for the purposes
for which they were designed, acquired or used by the Vendor and have throughout
their period of ownership by the Vendor and the Relevant Companies been
maintained and serviced in accordance with their manufacturers’ recommendations.

 

13. Neither the Vendor nor the Relevant Companies in relation to the Business is
a party to:

 

  (a) any contract which involves or is likely to involve obligations,
restrictions or expenditure of an unusual or onerous nature or which, in
accordance with its terms, cannot or will not be fulfilled or performed within
three (3) months from the date of such contract;

 

  (b) any contract materially or adversely affecting the Business;

 

  (c) any contract not made in the ordinary course of business;

 

  (d) any contract for the purchase of materials, supplies or equipment which
are in excess of the requirements of the Business for its normal operating
purposes or require expenditure in excess of Ringgit Malaysia Ten Thousand
(RM10,000.00) only

 

  (e) any sales agency, distribution, marketing, purchasing or licensing
agreements;

 

  (f) any joint venture, agency or partnership arrangement or agreement or
similar arrangement or agreement;



--------------------------------------------------------------------------------

  (g) any contract for services (other than contracts for the supply of normal
office services); or

 

  (h) any agreement in relation to the Business in which any of the directors of
the Vendor or the Relevant Companies is interested (directly or indirectly).

 

14. There have been no unusual purchases of Stock-in-Trade that are outside
normal buying patterns in the three (3) month period prior to the date hereof
either by the Vendor or the Relevant Companies, and all purchases of
Stock-in-Trade are in line with the needs of the business based on the trading
history of the Relevant Companies in the twelve (12) month period prior to the
date hereof. No unusual trade discounts or other special terms have been
incorporated into any contract entered into by the Vendor or the Relevant
Companies and the copy of the standard terms and conditions of sale of the
Relevant Companies provided to the Purchaser is complete and accurate. Without
limiting the foregoing, there are no pending or unfulfilled purchase orders from
the Vendor or any of the Relevant Companies with any suppliers of the
Stock-in-Trade which have not been disclosed in writing to the Purchaser in the
Disclosure Letter.

 

15. There are no contracts or obligations, agreements or arrangements to which
the Vendor or the Relevant Companies is a party or by which the Vendor or the
Relevant Companies is bound which are void, illegal, unenforceable, registrable
or notifiable under or contravening any laws or regulations.

 

16. There are no agreements concerning the Business which can be terminated or
which has been terminated or under which the rights of any person are liable to
be materially adversely affected as a result of a change in ownership or control
of the Business.

 

17. There are no circumstances whereby following a change in the ownership or
control of the Business the principal customers of or suppliers to the Vendor or
the Relevant Companies in connection with the Business would cease to remain
customers or suppliers to the same extent and of the same nature as prior to the
date hereof.

 

18. No goods delivered by the Vendor or the Relevant Companies prior to the date
hereof have been defective or in any way failed to comply with the terms of sale
thereof or with the requirements of law and no services provided by the Vendor
or the Relevant Companies prior to the date hereof have been provided in a
negligent manner or in any other manner which would entitle the recipient of
such services to claim damages against the Vendor or the Relevant Companies.

 

19. Neither the Vendor nor the Relevant Companies has any liabilities in
connection with the Business except liabilities arising in the ordinary course
of business under purchase orders, Supplier Contracts, Customer Contracts, or
other liabilities not required by generally accepted accounting principles to be
referred to in the Accounts and neither the Vendor nor the Relevant Companies is
not owed any moneys in connection with the Business other than trade debts and
cash at bank.

 

20. All amounts received by the Vendor or the Relevant Companies in connection
with the Business appear in the appropriate accounting books.

 

21. There are no loans, guarantees, pledges, mortgages, charges, liens,
debentures, Encumbrances or unusual liabilities given, made or incurred by or on
behalf of the Vendor or the Relevant Companies in relation to the Business and
no director of the Vendor or the Relevant Companies or other person has given
any guarantee of or security for any financial or other obligation of the Vendor
or the Relevant Companies in relation to the Business.



--------------------------------------------------------------------------------

22. Neither the Vendor nor the Relevant Companies is in default under any
provision of any contract or agreement relating to the Business to which it is a
party or by which it is bound and no event has occurred which constitutes a
default, or with the giving of notice or the passage of time or otherwise, would
constitute such default and no party with whom the Vendor or the Relevant
Companies has entered into any agreement is in default thereunder.

 

23. The books and records of the Vendor and the Relevant Companies accurately
present and reflect in accordance with generally accepted accounting principles
and standards within Malaysia and all instruments entered into in relation to
the Business and all documents which are subject to stamp or similar duty have
been duly stamped.

 

24. The Vendor is not the subject of any official investigation or inquiry and
there are no facts which are likely to give rise to any such investigation or
inquiry.

 

25. Neither the Vendor, the Relevant Companies nor any of its officers or
employees, has committed any criminal offence or any tort or any breach of the
requirements or conditions of any statute, treaty, regulation, bye-law or other
obligation relating to the carrying on of the Business and without prejudice to
the generality of the foregoing the Vendor and the Relevant Companies have
obtained all licences and consents necessary for the carrying on of the
Business, and all such licences and consents are valid and subsisting and there
is no reason why any of them should be suspended, cancelled or revoked.

 

26. Without prejudice to the generality of paragraph 25, the Business has been
conducted at all times in compliance with all applicable law and regulations of
Malaysia.

 

27. Neither the Vendor nor the Relevant Companies have given powers of attorney
and no other authority express, implied or ostensible which is still outstanding
or effective to any person to enter into any contract or commitment to do
anything on its behalf in relation to the Business other than the authority of
employees to enter into routine trading contracts in the normal course of their
duties.

The Tenancy Agreements

 

28. All leases and tenancies and all agreements for leases and tenancies and all
options for renewal of leases and tenancies granted to the Vendor and the
Relevant Companies are disclosed in Part I of Schedule 1 and are on terms
negotiated or (in the case of options) to be negotiated at arm’s length as
between a willing landlord and a willing tenant at the full market rent (as at
the time of the grant of the lease or tenancy or agreement for lease or tenancy
or the option for ‘renewal as the case may be).

 

29. True and complete copies of all leases, tenancies, agreements for leases and
tenancies and options for renewal of leases and tenancies in existence at the
date hereof have been supplied to the Purchaser and full and accurate details of
the terms of all oral leases or tenancies or leases or tenancies by conduct (if
any) in existence at the date hereof have been disclosed to the Purchaser.

 

30. There are no covenants, restrictions, burdens, stipulations, conditions,
terms or outgoings within the Tenancy Agreements which are of an unusual or
onerous nature or which affect the use or intended use of the properties.

 

31. All covenants, restrictions, stipulations, conditions and other terms in the
Tenancy Agreements have been observed and performed and there are no
circumstances which would entitle any landlord or other person to exercise any
powers of entry and taking possession or which would otherwise restrict or
terminate the continued possession or occupation of any of the properties.



--------------------------------------------------------------------------------

32. The Vendor knows of no reason why the Tenancy Agreements should not be
renewed on their expiry or a fresh tenancy granted on terms materially no less
favourable to the Purchaser (save as regards reasonable commercial increases in
rent).

Confidential Information

 

33. Neither the Vendor nor the Relevant Companies uses any processes or products
and is not engaged in any activities which involve the misuse of any know-how,
lists of customers or suppliers, trade secrets, technical processes or other
confidential information belonging to any third party.

 

34. Upon completion of the STC APA, the Vendor shall be the absolute owner of
the Know-How and Confidential Information and there has been no actual or
alleged misuse by any person of any of the Know-How and Confidential
Information. Neither the Vendor nor the Relevant Companies has disclosed to any
person any of the Know-How and Confidential Information except where such
disclosure was properly made in the normal course of the Vendor’s or the
Relevant Companies’ business and was made subject to an agreement under which
the recipient is obliged to maintain the confidentiality of the same and is
restrained from further disclosing it or using it other than for the purposes
for which it was disclosed by the Vendor or the Relevant Companies.

Intellectual Property Rights

 

35. The Vendor is the sole unencumbered legal and beneficial owner, capable of
transferring with full title, guarantee, and, where registered, the sole
registered proprietor, of all the Intellectual Property Rights.

 

36. None of the Intellectual Property Rights have been wrongfully or unlawfully
acquired by the Vendor. No claim under any warranty contained in such
documentation has been made or intimated nor are there any grounds on which any
such claim could be made.

 

37. Neither the validity or subsistence of the Intellectual Property Rights, nor
the Vendor’s right, title and interest in the same, is or was the subject of any
current, pending or threatened challenge, claim or proceedings, including for
opposition, cancellation, revocation or rectification, and there are no facts or
matters which might give rise to any such challenge, claim or proceedings.

 

38. The Vendor has taken all steps open to it to protect and preserve the
Intellectual Property Rights.

 

39. Neither the Vendor nor any of the Relevant Companies have registered or
applied to register any registrable Intellectual Property Rights (which
continues to be a valid application) anywhere in the world.

 

40. Neither the Vendor nor any of the Relevant Companies have entered into any
agreement, arrangement or understanding (whether legally enforceable or not) for
the licensing, or otherwise permitting the use or exploitation, of the
Intellectual Property Rights or which prevents, restricts or otherwise inhibits
the Vendor’s freedom to use and exploit the Intellectual Property Rights. There
is no current or threatened breach of any such agreement, arrangement or
understanding by any of the other contracting parties thereto.



--------------------------------------------------------------------------------

41. None of the Intellectual Property Rights have at any time been infringed or
used without authorisation by any third party, and no such infringement or
unauthorised use has been threatened.

 

42. The carrying on of the Business does not require any licences or consents
from, or the making of royalty or similar payments to, any third party and the
Vendor is not engaged in any activities which infringe any intellectual property
belonging to any third party. No moral rights have been asserted or are capable
of being asserted which could materially affect the use or value of any of the
Intellectual Property Rights.

 

43. The Vendor undertakes to do all acts and execute all documents, papers,
forms and authorisations and depose to or swear all declarations or oaths which
the Purchaser may reasonably require to secure, complete or absolutely vest full
right, title and interest in the Intellectual Property Rights in favour of the
Purchaser. Specifically, in relation to the Trade Marks, the Vendor undertakes
to, at the Purchaser’s request, furnish all necessary evidence of use of the
Trade Marks commencing from the date of first use by the Vendor and/or the
Relevant Companies and execute all documents, papers, forms and authorisations
and depose to or swear all declarations or oaths which the Purchaser may
reasonably require to secure registrations for the Trade Marks and/or to enforce
or defend the Purchaser’s right, title and interest in the Trade Marks anywhere
in the world.

Business Names

 

44. Neither the Vendor nor the Relevant Companies carries on business under any
name other than its own.

Insurance

 

45. All the Business Assets of an insurable nature have at all times been and
are insured in amounts to the full replacement value thereof against such risks
as are in accordance with good commercial practice normally insured against and
the Vendor and the Relevant Companies have at all times been adequately covered
against accident, third party, public liability, product liability and other
risks normally covered by insurance and nothing has been done or omitted to be
done by or on behalf of the Vendor or the Relevant Companies which would make
any policy of insurance void or voidable or enable the insurers to avoid the
same and there is no claim outstanding under any such policy and there are no
circumstances likely to give rise to such a claim or result in an increased rate
of premium on their next renewal.

 

46. All information furnished in obtaining or renewing the insurance policies of
the Vendor or the Relevant Companies was correct, full and accurate when given
and any change in that information required to be given was correctly given.
Neither the Vendor nor the Relevant Companies is in default under any of these
policies.

 

47. Neither the Vendor nor the Relevant Companies has suffered any uninsured
extraordinary or unusual losses nor waived any rights of material or substantial
value nor allowed any insurances to lapse.

Litigation

 

48. Neither the Vendor nor the Relevant Companies is involved whether as
plaintiff or defendant or otherwise in any civil, criminal or arbitration
proceedings in relation to the Business or in any proceedings before any
tribunal and no such proceedings are threatened or pending.



--------------------------------------------------------------------------------

49. There are no facts or circumstances which are likely to result in any such
proceedings being brought by or against the Vendor or the Relevant Companies or
against any person for whose acts or defaults the Vendor or the Relevant
Companies may be vicariously liable.

 

50. In particular but without prejudice to the generality of the foregoing there
are no disputes between the Vendor or the Relevant Companies (on the one hand)
and its customers, suppliers or employees (on the other hand) in relation to
defective or unsafe goods, plant or work or any loss, damage or personal injury
resulting therefrom.

 

51. There is no unsatisfied judgment, court order or tribunal or arbitral award
outstanding against the Vendor or the Relevant Companies and no distress,
execution or process has been levied on any part of the Business.

Employment Matters

 

52. The details of the Employees set out in Schedule 4 are true, complete and
accurate in all respects and all such Employees are employed by the Relevant
Companies prior to the completion of the STC APA and shall be employed by the
Vendor upon completion of the STC APA. There are no other employees employed in
the Business.

 

53. There is no past, existing, threatened or pending dispute involving the
Vendor or the Relevant Companies and any group or category of its employees and
there is no arrangement between the Vendor or the Relevant Companies and any
trade union or organisation representing any such employees.

 

54. No circumstances have arisen under which the Vendor or the Relevant
Companies is required to pay, or is likely to be required to pay, damages in
relation to the dismissal of or to reinstate or re-engage any former employee.

 

55. True and complete copies of all employment, service or other agreements or
contracts between the Vendor or the Relevant Companies (on the one hand) and the
Employees (on the other hand) in existence at the date hereof have been supplied
to the Purchaser and full and accurate details of all oral agreements or
agreements by conduct (if any) between the Vendor or the Relevant Companies (on
the one hand) and the Employees (on the other hand) in existence at the date
hereof have been disclosed to the Purchaser and there have been no variations in
any of the terms of employment set out therein.

 

56. There are no existing employment, service or other agreements or contracts
between the Vendor or the Relevant Companies (on the one hand) and the Employees
(on the other hand) which cannot be fairly and properly terminated by one
(1) calendar months’ notice or less without giving rise to any claim for damages
or compensation and neither the Vendor nor the Relevant Companies has any scheme
or arrangement for the payment of bonuses to the Employees and the Vendor and
the Relevant Companies have complied with all its obligations under all
ordinances and regulations, codes, orders, awards and agreements in connection
with the Employees.

 

57. There is no share option or share incentive or similar schemes for any
Employees.

Retirement Scheme

 

58. There are no pension, provident, superannuation or retirement benefit funds,
schemes or arrangements under which the Vendor or the Relevant Companies is
obliged, either morally or contractually, to provide to any of the Employees or
former employees or any spouse or other dependant of any of the same retirement
benefits of any kind (which expression shall include benefits payable upon
retirement, leaving service, death, disablement and any other benefits which are
commonly provided for under provident or retirement schemes).



--------------------------------------------------------------------------------

Matters since the Accounting Date

 

59. Since the Accounting Date:

 

  (a) there has been no interruption or alteration in the nature, scope or
manner of the Business which has been carried on lawfully and in the ordinary
and usual course of business so as to maintain it as a going concern;

 

  (b) there has been no material adverse change in the customer or supplier
relations of the Business or in the financial condition or the position,
prospects, assets or liabilities of the Business as compared with the position
disclosed by the Accounts and there has been no damage, destruction or loss
(whether or not covered by insurance) affecting the Business;

 

  (c) the Vendor and the Relevant Companies have continued to pay its creditors
in the ordinary course of business;

 

  (d) except in the ordinary course of business no tender, quotation or offer
issued by the Vendor or the Relevant Companies and still outstanding is or will
be capable of giving rise to a contract merely by an order, acceptance or other
action by another party;

 

  (e) neither the Vendor nor the Relevant Companies has acquired, sold,
transferred or otherwise disposed of any assets of whatsoever nature or
cancelled or waived or released or discounted in whole or in part any debts or
claims, except in each case in the ordinary course of business;

 

  (f) neither the Vendor nor the Relevant Companies has waived or released any
rights of a material or substantial value howsoever arising;

 

  (g) neither the Vendor nor the Relevant Companies has incurred any capital
expenditure or made any capital commitment of an amount in excess of Ringgit
Malaysia Five Hundred Thousand (RM500,000.00) or disposed of any fixed assets
having a value of more than Ringgit Malaysia Two Million (RM2,000,000.00) in
aggregate;

 

  (h) neither the Vendor nor the Relevant Companies has hired or dismissed any
employee earning an annual rate of remuneration, including fringe benefits, in
excess of Ringgit Malaysia Ten Thousand (RM10,000.00);

 

  (i) no sum or benefit has been paid, applied or voted to any Employee by way
of remuneration, bonus, incentive or otherwise in excess of the amounts paid or
distributed to him by the Vendor or the Relevant Companies at the Accounting
Date so as to increase his total remuneration and no new employment or service
agreements have been made or entered into by the Vendor since the Accounting
Date and neither the Vendor nor the Relevant Companies is under any contractual
or other obligation in respect thereof;

 

  (j) no resolutions have been passed by the Vendor or the Relevant Companies
and nothing has been done in the conduct or management of the affairs of the
Vendor which would be likely materially to reduce the value of the Business;



--------------------------------------------------------------------------------

  (k) neither the Vendor nor the Relevant Companies has made any purchase or
sale or introduced any method of management or operation in respect of the
Business except in a manner consistent with proper prior practice;

 

  (l) neither the Vendor nor the Relevant Companies incurred or become subject
to any liability or obligation (absolute or contingent) except current
liabilities and obligations incurred under contracts entered into in the
ordinary course of business; and

 

  (m) neither the Vendor nor the Relevant Companies discharged or satisfied any
lien or Encumbrance or any other obligation or liability (absolute or
contingent) other than liabilities disclosed in the Accounts as at the
Accounting Date and current liabilities incurred since the Accounting Date in
the ordinary course of business.

Accuracy of Information provided

 

60. All information contained in this Agreement (including the recitals) is true
and accurate.

 

61. All information given to the Purchaser and its professional advisers by the
Vendor, the Relevant Companies, its officers and employees and the Vendor’s
professional advisers during the negotiations prior to this Agreement was when
given, and is at the date hereof, true and accurate and there is no fact, matter
or circumstance which has not been disclosed in writing to the Purchaser or its
professional advisers which renders any such information untrue, inaccurate or
misleading or which might reasonably affect the willingness of the Purchaser to
proceed with the purchase of the Business on the terms of this Agreement.

 

62. All information contained in the Disclosure Letter is true, accurate and
complete in all respects and there is no fact, matter or circumstance which has
not been disclosed in the Disclosure Letter which renders any such information
untrue, inaccurate or misleading, and there is no fact or matter concerning the
Vendor or the Business which has not on the basis of the utmost good faith been
disclosed in the Disclosure Letter which might reasonably affect the willingness
of the Purchaser to proceed with the purchase of the Business on the terms of
this Agreement.

General

 

63. The Vendor has full power, authority and legal right to enter into this
Agreement and the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby will not result in the breach or
cancellation or termination of any of the terms or conditions of or constitute a
default under any agreement, commitment or other instrument to which the Vendor
or the Relevant Companies is a party or by which the Vendor or the Relevant
Companies or the Business Assets may be bound or affected or violate any law or
any rule or regulation of any administrative agency or governmental body or any
order, writ, injunction or decree of any court, administrative agency or
governmental body affecting the Vendor or the Business.

 

64. Each of the Relevant Companies and the Vendor has full power, authority and
legal right to enter into the STC APA and the execution and delivery of the STC
APA and the consummation of the transactions contemplated thereby will not
result in the breach or cancellation or termination of any of the terms or
conditions of or constitute a default under any agreement, commitment or other
instrument to which the Vendor or the Relevant Companies is a party or by which
the Vendor or the Relevant Companies or the Business Assets may be bound or
affected or violate any law or any rule or regulation of any administrative
agency or governmental body or any order, writ, injunction or decree of any
court, administrative agency or governmental body affecting the Vendor, the
Relevant Companies or the Business.



--------------------------------------------------------------------------------

Schedule 7

FORM OF SHAREHOLDERS’ AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 8

EARN-OUT

PART A. DEFINITIONS

For the purposes of this Schedule 8, and unless the context requires otherwise:

 

1. “Certificate” means the certificate to be issued by the Purchaser to the
Vendor in accordance with paragraph 2 of Part C;

 

2. “Consolidated Net Profit Before Tax” means the consolidated net profit before
tax before extraordinary items of the Group Business or the Old Business (as the
case may be) for the relevant Operational Year as shown by the Operational
Closing Accounts;

 

3. “Earn-Out Sum” means the aggregate of Earn-Out Year 1 Sum, Earn-Out Year 2
Sum and Earn-Out Year 3 Sum, which shall be up to the Maximum Earn-Out Sum;

 

4. “Earn-Out Year 1 Sum” means RM8,100,000;

 

5. “Earn-Out Year 2 Sum” means the earn-out sum that would be payable to the
Vendor based on the performance of the Group Business during the Second
Operational Year;

 

6. “Earn-Out Year 3 Sum” means the earn-out sum that would be payable to the
Vendor based on the performance of the Group Business during the Third
Operational Year;

 

7. “Earn-Out Year 4 Sum” has the meaning set out in Part B and applying with
respect to Earn-Out Model 1 or Earn-Out Model 2, as the case may be;

 

8. “Earn-Out Year 5 Sum” has the meaning set out in Part B and applying with
respect to Earn-Out Model 1 or Earn-Out Model 2, as the case may be;

 

9. “Fifth Operational Year” means the twelve (12) month period commencing from
the expiry of the Fourth Operational Year;

 

10. “First Operational Year” means the twelve (12) month period commencing from
the Effective Date;

 

11. “Fourth Operational Year” means the twelve (12) month period commencing from
the expiry of the Third Operational Year;

 

12. “Group Business” means the businesses carried on by the Purchaser (which
shall include the Old Business) and its Relevant Subsidiary;

 

13. “Joint Statement” shall bear the meaning ascribed to the term in paragraph 7
of Part C;

 

14. “Independent Accountant” shall bear the meaning ascribed to the term in
paragraph 8 of Part C;

 

15. “Maximum Earn-Out Sum” has the meaning set out in Part B and applying with
respect to Earn-Out Model 1 or Earn-Out Model 2, as the case may be;

 

16. “Objection Notice” shall bear the meaning ascribed to the term in paragraph
4 of Part C;



--------------------------------------------------------------------------------

17. “Old Business” means the business that is transferred or sold by the Vendor
to the Purchaser pursuant to this Agreement, and shall exclude any business
generated from products that manufactured by or on behalf of, and/or services
provided to, Research In Motion Limited, HTC Corporation or any of their
respective Related Corporations whether prior to or after the Effective Date;

 

18. “Operational Closing Accounts” means the audited consolidated balance sheet
of the Purchaser and its Relevant Subsidiary made up as at the close of business
on the last day of the relevant Operational Year and the audited consolidated
profit and loss of the Purchaser and its Relevant Subsidiary for the period
relating to the relevant Operational Year, to be prepared and agreed or
determined in accordance with the provisions of Part C;

 

19. “Operational Year” means any of the First Operational Year, Second
Operational Year, Third Operational Year, Fourth Operational Year or Fifth
Operational Year (as the case may be);

 

20. “Relevant Subsidiary” means the nominated, wholly owned subsidiary of the
Purchaser engaged in the distribution of Samsung mobile phones and accessories
in Malaysia;

 

21. “Second Operational Year” means the twelve (12) month period commencing from
the expiry of the First Operational Year;

 

22. “Shortfall” means the shortfall amount arising when the losses suffered by
the Purchaser as a result of a breach of any representation, warranty or
undertakings, covenants or restrictions under the Agreement (which amount is
assessed by the Purchaser in the manner set out in paragraph 9 of Part B), is
more than Earn-Out Year 1 Sum, Earn-Out Year 2 Sum, Earn-Out Year 3 Sum,
Earn-Out Year 4 Sum or Earn-Out Year 5 Sum (as the case may be) for each
corresponding Operational Year;

 

23. “Third Operational Year” means the twelve (12) month period commencing from
the expiry of the Second Operational Year;

 

24. “Year-4 Maximum” has the meaning set out in Part B and applying with respect
to Earn-Out Model 1 or Earn-Out Model 2, as the case may be; and

 

25. “Year-5 Maximum” has the meaning set out in Part B and applying with respect
to Earn-Out Model 1 or Earn-Out Model 2, as the case may be.

PART B. EARN-OUT

The Purchaser shall pay the Earn-Out Sum to the Vendor upon the terms and
subject to the conditions set out in this Schedule 8. The following Earn-Out
Model 1 or Earn-Out Model 2 apply alternatively depending upon whether or not
the Purchaser has entered into any of the agreements referred to in Clause
5.05(a) of the Agreement and otherwise satisfied the requirements set out in
Clause 5.05(a) of the Agreement (“New Logistics Agreement”), as follows:

 

(i) where the Purchaser has entered into a New Logistics Agreement in accordance
with Clause 5.05(a) of the Agreement then Earn-Out Model 1 applies; and

 

(ii) where the Purchaser has not entered into a New Logistics Agreement in
accordance with Clause 5.05(a) of the Agreement then the Vendor may elect
whether it wishes Earn-Out Model 1 or Earn-Out Model 2 to apply, provided that:

 

  a. the Vendor must notify the Purchaser in writing of its election on or
before 31 October 2012; and



--------------------------------------------------------------------------------

  b. in the event that the Vendor fails to provide any such notice of its
election on or before 31 October 2012, then Earn-Out Model 2 shall be deemed to
apply.

EARN-OUT MODEL 1

 

1. For the purposes of Earn-Out Model 1, and unless the context requires
otherwise:

 

  1.1 “Maximum Earn-Out Sum” means Ringgit Malaysia Thirty Five Million and One
Hundred Thousand (RM35,100,000), subject to adjustment in accordance with
paragraphs 9 and 10 of this Part B;

 

  1.2 “Earn-Out Year 4 Sum” means the earn-out that would be payable to the
Vendor based on the provisions of paragraph 3 of this Part B;

 

  1.3 “Earn-Out Year 5 Sum” means the earn-out that would be payable to the
Vendor based on the provisions of paragraph 4 of this Part B;

 

  1.4 “Year-4 Maximum” means the amount determined by taking RM27,000,000 less
the aggregate of Earn-Out Year 2 Sum and Earn-Out Year 3 Sum; and

 

  1.5 “Year-5 Maximum” means the amount determined by taking RM27,000,000 less
the aggregate of Earn-Out Year 2 Sum, Earn-Out Year 3 Sum and Earn-Out Year 4
Sum.

 

2. Subject to the provisions of 9 and 10 of this Part B, the Earn-Out Sum is
payable upon the Group Business achieving on a consolidated basis:

 

  2.1 during the First Operational Year, if the Consolidated Net Profit Before
Tax for the Group Business is RM22,500,000 or more, in which event Earn-Out Year
1 Sum shall be payable to the Vendor;

 

  2.2 during the Second Operational Year:

 

  (a) if the Consolidated Net Profit Before Tax for the Group Business ranges
between RM22,500,000 and RM31,790,000, in which event Earn-Out Year 2 Sum shall
be determined as follows:

 

        Actual NPBT – RM22,500,000         

  X    RM10,800,000 RM9,290,000     

where “Actual NPBT” means the Consolidated Net Profit Before Tax for the Group
Business during the Second Operational Year; or

 

  (b) if the Consolidated Net Profit Before Tax for the Group Business is equal
to or more than RM31,790,000, in which event the Earn-Out Year 2 Sum shall be
RM10,800,000; and

 

  2.3 during the Third Operational Year:

 

  (a) if the Consolidated Net Profit Before Tax for the Group Business ranges
between RM22,500,000 and RM40,460,000, in which event Earn-Out Year 3 Sum shall
be determined as follows:

 

        Actual NPBT – RM22,500,000         

  X    RM16,200,000 RM17,960,000     



--------------------------------------------------------------------------------

where “Actual NPBT” means the Consolidated Net Profit Before Tax for the Group
Business during the Third Operational Year; or

 

  (b) if the Consolidated Net Profit Before Tax for the Group Business is equal
to or more than RM40,460,000, in which event the Earn-Out Year 3 Sum shall be
RM16,200,000.

Provided that, for the avoidance of doubt, no Earn-Out Sum will be payable in
respect of any Operational Year if the Consolidated Net Profit Before Tax for
the Group Business for that Operational Year is less than RM22,500,000.

 

3. In the event that the aggregate of Earn-Out Year 2 Sum and Earn-Out Year 3
Sum is less than RM27,000,000 and the Consolidated Net Profit Before Tax for the
Group Business is:

 

  3.1 equal to or more than RM22,500,000 in the First Operational Year;

 

  3.2 equal to or more than RM27,000,000 in the Second Operational Year;

 

  3.3 equal to or more than RM32,400,000 in the Third Operational Year; and

 

  3.4 equal to or more than RM38,880,000 in the Fourth Operational Year,

the Purchaser shall pay to the Vendor, the Earn-Out Year 4 Sum which shall be an
amount determined by taking the Consolidated Net Profit Before Tax for the
Fourth Operational Year less RM38,880,000 provided always that such amount shall
not exceed the Year-4 Maximum.

 

4. In the event that the aggregate of Earn-Out Year 2 Sum, Earn-Out Year 3 Sum,
and Earn-Out Year 4 Sum is less than RM27,000,000 and the Consolidated Net
Profit Before Tax for the Group Business is:

 

  4.1 equal to or more than RM22,500,000 in the First Operational Year;

 

  4.2 equal to or more than RM27,000,000 in the Second Operational Year;

 

  4.3 equal to or more than RM32,400,000 in the Third Operational Year;

 

  4.4 equal to or more than RM38,880,000 in the Fourth Operational Year; and

 

  4.5 equal to or more than RM46,656,000 in the Fifth Operational Year,

the Purchaser shall pay to the Vendor, the Earn-Out Year 5 Sum which shall be an
amount determined by taking the Consolidated Net Profit Before Tax for the Group
Business for the Fifth Operational Year less RM46,656,000 provided always that
such amount shall not exceed the Year-5 Maximum.

For the avoidance of doubt, in no event will the Earn-Out Year 2 Sum, Earn-Out
Year 3 Sum, Earn-Out Year 4 Sum and Earn-Out Year 5 Sum in the aggregate exceed
RM27,000,000.



--------------------------------------------------------------------------------

EARN-OUT MODEL 2

 

5. For the purposes of Earn-Out Model 2, and unless the context requires
otherwise:

 

  5.1 “Maximum Earn-Out Sum” means Ringgit Malaysia Twenty Nine Million and Four
Hundred Thousand (RM29,400,000), subject to adjustment in accordance with
paragraphs 9 and 10 of this Part B;

 

  5.2 “Earn-Out Year 4 Sum” means the earn-out that would be payable to the
Vendor based on the provisions of paragraph 7 of this Part B;

 

  5.3 “Earn-Out Year 5 Sum” means the earn-out that would be payable to the
Vendor based on the provisions of paragraph 8 of this Part B;

 

  5.4 “Year-4 Maximum” means the amount determined by taking RM21,300,000 less
the aggregate of Earn-Out Year 2 Sum and Earn-Out Year 3 Sum; and

 

  5.5 “Year-5 Maximum” means the amount determined by taking RM21,300,000 less
the aggregate of Earn-Out Year 2 Sum, Earn-Out Year 3 Sum and Earn-Out Year 4
Sum.

 

6. Subject to the provisions of paragraphs 9 and 10 of this Part B, the Earn-Out
Sum is payable upon the Group Business achieving on a consolidated basis:

 

  6.1 during the First Operational Year, if the Consolidated Net Profit Before
Tax for the Group Business is RM22,500,000 or more, in which event Earn-Out Year
1 Sum shall be payable to the Vendor;

 

  6.2 during the Second Operational Year:

 

  (a) if the Consolidated Net Profit Before Tax for the Group Business ranges
between RM22,500,000 and RM27,048,000, in which event Earn-Out Year 2 Sum shall
be determined as follows:

 

        Actual NPBT – RM22,500,000         

  X    RM8,500,000 RM4,548,000     

where “Actual NPBT” means the Consolidated Net Profit Before Tax for the Group
Business during the Second Operational Year; or

 

  (b) if the Consolidated Net Profit Before Tax for the Group Business is equal
to or more than RM27,048,000, in which event the Earn-Out Year 2 Sum shall be
RM8,500,000; and

 

  6.3 during the Third Operational Year:

 

  (a) if the Consolidated Net Profit Before Tax for the Group Business ranges
between RM22,500,000 and RM34,592,000, in which event Earn-Out Year 3 Sum shall
be determined as follows:

 

        Actual NPBT – RM22,500,000         

  X    RM12,800,000 RM12,092,000     

where “Actual NPBT” means the Consolidated Net Profit Before Tax for the Group
Business during the Third Operational Year; or

 

  (b) if the Consolidated Net Profit Before Tax for the Group Business is equal
to or more than RM34,592,000, in which event the Earn-Out Year 3 Sum shall be
RM12,800,000.



--------------------------------------------------------------------------------

Provided that, for the avoidance of doubt, no Earn-Out Sum will be payable in
respect of any Operational Year if the Consolidated Net Profit Before Tax for
the Group Business for that Operational Year is less than RM22,500,000.

 

7. In the event that the aggregate of Earn-Out Year 2 Sum and Earn-Out Year 3
Sum is less than RM21,300,000 and the Consolidated Net Profit Before Tax for the
Group Business is:

 

  7.1 equal to or more than RM22,500,000 in the First Operational Year;

 

  7.2 equal to or more than RM27,000,000 in the Second Operational Year;

 

  7.3 equal to or more than RM32,400,000 in the Third Operational Year; and

 

  7.4 equal to or more than RM38,880,000 in the Fourth Operational Year,

the Purchaser shall pay to the Vendor, the Earn-Out Year 4 Sum which shall be an
amount determined by taking the Consolidated Net Profit Before Tax for the
Fourth Operational Year less RM38,880,000 provided always that such amount shall
not exceed the Year-4 Maximum.

 

8. In the event that the aggregate of Earn-Out Year 2 Sum, Earn-Out Year 3 Sum,
and Earn-Out Year 4 Sum is less than RM21,300,000 and the Consolidated Net
Profit Before Tax for the Group Business is:

 

  8.1 equal to or more than RM22,500,000 in the First Operational Year;

 

  8.2 equal to or more than RM27,000,000 in the Second Operational Year;

 

  8.3 equal to or more than RM32,400,000 in the Third Operational Year;

 

  8.4 equal to or more than RM38,880,000 in the Fourth Operational Year; and

 

  8.5 equal to or more than RM46,656,000 in the Fifth Operational Year,

the Purchaser shall pay to the Vendor, the Earn-Out Year 5 Sum which shall be an
amount determined by taking the Consolidated Net Profit Before Tax for the Group
Business for the Fifth Operational Year less RM46,656,000 provided always that
such amount shall not exceed the Year-5 Maximum.

For the avoidance of doubt, in no event will the Earn-Out Year 2 Sum, Earn-Out
Year 3 Sum, Earn-Out Year 4 Sum and Earn-Out Year 5 Sum in the aggregate exceed
RM21,300,000.

EARN-OUT MODELS 1 AND 2

The following paragraphs 9 to 12 (inclusive) apply to both Earn-Out Model 1 and
Earn-Out Model 2:

 

9. In the event that the Purchaser at any time discovers, or in the event of any
matter or thing arising or becoming known or being notified to the Purchaser
which comprises or involves, a breach of any representation, warranty or
undertakings, covenants or restrictions under the Agreement, and written notice
of such breach is issued to the Vendor, the Purchaser shall be entitled at its
absolute discretion to reduce the amount payable in respect of any of Earn-Out
Year 1 Sum, Earn-Out Year 2 Sum, Earn-Out Year 3 Sum, Earn-Out Year 4 Sum and/or
Earn-Out Year 5 Sum otherwise payable by an amount equivalent to the loss
suffered by the Purchaser as a result of such breach. The Vendor acknowledges
that the Purchaser shall be at liberty to assess the amount of the loss suffered
by the Purchaser as a result of such breach without having to:

 

  9.1 exhaust all other rights and remedies which the Purchaser may have against
the Vendor, Guarantors or any third party in connection with the subject matter
of such breach;



--------------------------------------------------------------------------------

  9.2 await the final determination of any court of law or arbitration in
respect of the assessment of the damages arising from such breach; or

 

  9.3 await for any contingent liability to become an actual liability.

The Purchaser hereby agrees that if the Purchaser either (a) subsequently
recovers from a third party any amount relating to such breach, or (b) a court
of law or arbitration assesses the damages suffered by the Purchaser is lower
than the determination made by the Purchaser, the Purchaser shall forthwith make
payment to the Vendor an amount equal to the amount that was recovered from the
third party or the difference between the assessment made by the Purchaser and
the determination by the court of law or arbitrator (as the case may be).

If a court of law or arbitration assesses the damages suffered by the Purchaser
is higher than the determination made by the Purchaser, the Vendor shall
forthwith make payment to the Purchaser an amount equal to the difference
between the assessment made by the Purchaser and the determination by the court
of law or arbitrator (as the case may be).

 

10. If any or all of the following occur(s) during any Operational Year, the
Vendor shall not be entitled to receive the Earn-Out Sum (or any part thereof),
Earn-Out Year 4 Sum or Earn-Out Year 5 Sum (as the case may be) for the relevant
Operational Year, or for so long as such event continues to subsist, or for all
Operational Years moving forward as more particularly specified below:

 

  10.1 the Consolidated Net Profit Before Tax for the Group Business is less
than Ringgit Malaysia Twenty Two Million and Five Hundred Thousand
(RM22,500,000), then the Vendor shall not be entitled to receive the payment of
the Earn-Out Sum (or any part thereof), Earn-Out Year 4 Sum or Earn-Out Year 5
Sum, but shall not prejudice the payment to the Vendor of the Earn-Out Sum,
Earn-Out Year 4 Sum or Earn-Out Year 5 Sum in the following years; and

 

  10.2 the Consolidated Net Profit Before Tax in respect of the Old Business is
less than:

 

  (a) 70% of RM22,500,000 in the First Operational Year;

 

  (b) 70% of RM27,000,000 in the Second Operational Year;

 

  (c) 70% of RM32,400,000 in the Third Operational Year;

 

  (d) 70% of RM38,880,000 in the Fourth Operational Year; or

 

  (e) 70% of RM46,656,000 in the Fifth Operational Year,

then the Vendor shall not be entitled to receive the payment of the Earn-Out Sum
(or any part thereof), Earn-Out Year 4 Sum or Earn-Out Year 5 Sum in respect of
the relevant Operational Year; and

 

  10.3 the Vendor or any of the Guarantors breaches Clause 13 of the Agreement,
then the Vendor shall not be entitled to receive the payment of the Earn-Out Sum
(or any part thereof), Earn-Out Year 4 Sum or Earn-Out Year 5 Sum in respect of
the year that such breach occurred and all subsequent years; and

 

  10.4 any of Siow Teh Choy (Bernard) (NRIC Number 571128-05-5027), Toh Guan
Tong (Derrick) (NRIC Number 70024-07-5333) or Fung Chee Hong (Edmund) (NRIC
Number 701231-14-5023) resigns from his employment with, or is dismissed for
cause by, the Purchaser and/or its Relevant Subsidiary, then the Vendor shall
not be entitled to receive the payment of the Earn-Out Sum (or any part
thereof), Earn-Out Year 4 Sum or Earn-Out Year 5 Sum in respect of the year that
such resignation or dismissal occurred and all subsequent years.



--------------------------------------------------------------------------------

11. Notwithstanding anything in paragraph 10 of this Part B, the Vendor
acknowledges and agrees that in the event that there is a Shortfall, the Vendor
hereby agrees to waive in favour of Brightpoint International (Hong Kong)
Limited its entitlement to any dividend declared and paid by the Purchaser
during the corresponding year and the amount so waived shall be equivalent to
the Shortfall. In the event that the amount of the dividend that is declared and
paid by the Purchaser for such year is less than the Shortfall, the difference
between the Shortfall and the dividend shall be deducted from the Earn-Out Sum,
Earn-Out Year 4 Sum or Earn-Out Year 5 Sum (as the case may be) in the following
Operational Year (if the Vendor is entitled to receive such sum in the following
Operational Year), or there shall be further waivers of dividend by the Vendor
in favour of Brightpoint International (Hong Kong) Limited until the entire
Shortfall has been satisfied.

By way of example, in the event that the Shortfall in Operational Year 2 is
RM500,000, and the dividend that is to be declared and paid in favour of the
Vendor is RM10,000, then:

 

  (i) the Vendor shall waive the dividend that is declared in its favour (i.e.
RM10,000) to BrightPoint International (Hong Kong) Limited;

 

  (ii) the balance of the Shortfall (i.e. RM490,000) shall be in the first
instance, deducted from the Earn-Out Sum Year 3 (if there is any); and
thereafter any remaining Shortfall shall be satisfied through a further waiver
of dividend by the Vendor in favour of BrightPoint International (Hong Kong)
Limited; and

 

  (iii) such deduction and waiver shall continue until the entire Shortfall has
been satisfied.

 

12. The Purchaser shall make payment by telegraphic transfer to an account
nominated in writing by the Vendor of Earn-Out Year 1 Sum, Earn-Out Year 2 Sum,
Earn-Out Year 3 Sum, Earn-Out Year 4 Sum and Earn-Out Year 5 Sum (as the case
may be) within seven (7) days of the determination of the Consolidated Net
Profit Before Tax (which determination shall be in the manner set out in Part C
below).

PART C. DETERMINATION OF THE CONSOLIDATED NET PROFIT BEFORE TAX OF THE GROUP
BUSINESS

 

1. The Purchaser shall as soon as is reasonably practicable, but in any event no
later than ninety (90) days, following the end of the relevant Operational Year
procure that the Purchaser’s Accountants prepare, and deliver to the Purchaser,
the Operational Closing Accounts for the relevant Operational Year. The
Operational Closing Accounts shall be prepared in accordance with the US
Generally Accepted Accounting Principles and on the basis of financial policies
consistent in all respects with those adopted by BrightPoint Inc.

 

2. As soon as reasonably practicable, but in any event no later than thirty
(30) days, following the receipt by the Purchaser of the Operational Closing
Accounts, the Purchaser shall deliver the following to the Vendor:

 

  2.1 the Certificate, which shall specify:

 

  (a) the Consolidated Net Profit Before Tax for the Group Business the relevant
Operational Year;

 

  (b) the Consolidated Net Profit Before Tax for the Old Business in respect of
the relevant Operational Year, both of which shall be determined based on the
Operational Closing Accounts for such Operational Year;



--------------------------------------------------------------------------------

  2.2 a copy of the Operational Closing Accounts; and

 

  2.3 a statement of the amount of the Earn-Out Sum, Earn-Out Year 4 Sum or
Earn-Out Year 5 Sum (as the case may be) that would be payable to the Vendor (if
any) and the determination made by the Purchaser as to whether or not any of the
event specified in paragraph 10 of Part B occurred and the impact of such event
on the Earn-Out Sum, Earn-Out Year 4 Sum or Earn-Out Year 5 Sum (as the case may
be).

 

3. The Vendor, shall within thirty (30) days from the receipt of the
Certificate, notify the Purchaser in writing as to whether it agrees or
disagrees with the Consolidated Net Profit Before Tax for the Group Business and
for the Old Business as set out in the Certificate. The Vendor acknowledges and
agrees that the determination by the Purchaser as to whether or not any of the
events specified in paragraph 10 of Part B occurred and the impact of such event
on the Earn-Out Sum, Earn-Out Year 4 Sum or Earn-Out Year 5 Sum (as the case may
be) shall be final and at the discretion of the Purchaser.

 

4. In the event the Vendor disagrees with the Operational Closing Accounts
and/or the basis of calculation for the Consolidated Net Profit Before Tax for
the Group Business and/or the Old Business as set out in the Certificate based
on reasonable grounds, the Vendor may give written notice to the Purchaser of
any adjustments which it considers are required to ensure that the Operational
Closing Accounts, and/or the basis of calculation for the Consolidated Net
Profit Before Tax for the Group Business and the Old Business as set out in the
Certificate complies in all respects with this Agreement (“Objection Notice”) no
later than thirty (30) days from the date of the delivery by the Purchaser to
the Vendor of the documents set out in paragraph 2 of this Part C.

 

5. The Purchaser agrees that it shall provide the Vendors and its professional
advisors reasonable access to all relevant documents, accounting records and
personnel of the Purchaser or its Relevant Subsidiary and any reasonable
assistance which it may reasonably require for the purposes of reviewing the
Operational Closing Accounts and the basis for the calculation of the
Consolidated Net Profit Before Tax for the Group Business and the Old Business.
The access and assistance that shall be provided to the Vendor shall be for a
period of thirty (30) days commencing from the date of the delivery by the
Purchaser to the Vendor of the documents set out in paragraph 2 of this Part C.

 

6. In the event the Vendor has no objection to the Consolidated Net Profit
Before Tax for the Group Business and the Old Business as stated in the
Certificate, it shall notify the Purchaser of this decision in writing within
thirty (30) days from the date of the delivery by the Purchaser to the Vendor of
the documents set out in paragraph 2 of this Part C. Notwithstanding anything in
this Agreement, the Vendor shall be deemed to have accepted the Consolidated Net
Profit Before Tax for the Group Business and the Old Business as stated in the
Certificate if no Objection Notice or any written confirmation is provided by
the Vendor to the Purchaser after the said thirty (30) days.

 

7. In the event that the Purchaser disagrees with the adjustments proposed in
the Objection Notice, the Vendor and the Purchaser shall in good faith, and
within fourteen (14) days of the Purchaser notifying the Vendor in writing of
its objection to the Objection Notice, attempt to resolve the points of
disagreement. The Purchaser and Vendor further agrees that to the extent that
the points of disagreements cannot be resolved, the Purchaser and Vendor shall
prepare a joint statement on the adjustments in the Objection Notice which are
agreed and not agreed (“Joint Statement”).



--------------------------------------------------------------------------------

8. The adjustments not agreed in the Objection Notice as contained in the Joint
Statement shall be referred to an independent chartered accountant selected by
agreement between the Purchaser and Vendor or, failing agreement, nominated by
the President for the time being of the Malaysian Institute of Certified Public
Accountants (“Independent Accountant”) and:

 

  8.1 such Independent Accountant shall act as an expert and not an arbitrator
and shall determine if any of the adjustments not agreed in the Objection Notice
as contained in the Joint Statement (or any lesser adjustments arising from the
matter giving rise to the adjustments proposed by the Vendor in the Objection
Notice) should be made to the Operational Closing Accounts; and

 

  8.2 any determination by the Independent Accountant as to the adjustments in
dispute shall be final and binding (in the absence of manifest error) on both
the Purchaser and Vendor for the purposes of this Agreement.

 

9. The costs of the independent chartered accountant (if any) shall be borne
jointly by the Purchaser and the Vendor.

 

10. For the avoidance of doubt, any adjustments agreed to or deemed agreed by
both the Purchaser and the Vendor or determined by the Independent Accountant
(as the case may be) shall be deemed to form part of the Operational Closing
Accounts and the Consolidated Net Profit Before Tax for the Group Business and
Old Business shall be adjusted accordingly, and such adjusted sum shall for the
purposes of this Schedule 8, be the Consolidated Net Profit Before Tax for the
relevant Operational Year.



--------------------------------------------------------------------------------

ANNEXURE A

ACCOUNTS